Exhibit 10.31
Execution Copy
June 9, 2010
STOCK PURCHASE AGREEMENT
by and between
NORDSON CORPORATION
and
BALDWIN TECHNOLOGY COMPANY, INC.
and
BALDWIN AMERICAS CORPORATION
and
BALDWIN EUROPE CONSOLIDATED BV
Dated June 9, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page        
 
              1.     Definitions     1          
 
              2.     Sale and Purchase of the Transferred Shares     1          
 
                   
(a)
  Sale and Purchase     1          
(b)
  Purchase Price     1          
(c)
  EBITDA Subsidy     2          
(d)
  Transfer of Intellectual Property     2          
 
              3.     Closing     2          
 
              4.     Post-Closing Adjustment of the Purchase Price     2        
 
 
              5.     Representations and Warranties by Nordson     3          
 
                   
(a)
  Ownership of Shares     3          
(b)
  Organization and Authority     4          
(c)
  No Conflict     4          
(d)
  Financial Statements; No Undisclosed Liabilities     4          
(e)
  Inventory     4          
(f)
  Accounts Receivable; Other Assets     5          
(g)
  Actions in Ordinary Course of Business; No Material Adverse Change     5      
   
(h)
  Title to Property     7          
(i)
  Real Property     7          
(j)
  No Litigation or Claims; No Governmental Investigation     8          
(k)
  Product Warranties     8          
(l)
  Environmental     8          
(m)
  Contracts, Leases and Licenses     8          
(n)
  Intellectual Property     9          
(o)
  Employment; Employee Benefits     10          
(p)
  U.S. Employee Benefits     11          
(q)
  Compliance with Laws     12          
(r)
  Taxes     12          
(s)
  No Finder’s Fee or Brokerage Commission     12          
(t)
  FCPA     12          
(u)
  Trade Control     13          
(v)
  Insurance     13          
(w)
  U.K. Pension     13          
(x)
  Completeness of Disclosure     14          
(y)
  Limitations on Representations and Warranties     14  

i



--------------------------------------------------------------------------------



 



                                      Page        
 
              6.     Representations and Warranties by Baldwin     14          
 
                   
(a)
  Organization and Authority     14          
(b)
  No Conflict     14          
(c)
  No Finder’s Fee or Brokerage Commission     15          
(d)
  Litigation     15          
(e)
  Completeness of Disclosure     15          
(f)
  Limitations on Representations and Warranties     15          
 
              7.     Covenants of Nordson and Baldwin     15          
 
                   
(a)
  Access and Investigation     15          
(b)
  Operation of the Businesses of the Transferred Entities     16          
(c)
  Conditions; Other Consents     17          
(d)
  Advise Baldwin of Adverse Change     17          
(e)
  Employment Matters     18          
(f)
  U.K. Pension Matters     18          
(g)
  GPP     19          
(h)
  Change of Name; Use of Name     19          
(i)
  U.K. Lease Agreement     20          
(j)
  Tax Matters     21          
(k)
  Nordson Intercompany Accounts and Assets     23          
 
              8.     Conditions to Obligations of Baldwin     24          
 
                   
(a)
  Representations and Warranties True on Closing Date     24          
(b)
  Compliance with Agreement     24          
(c)
  No Litigation     24          
(d)
  Third-Party Consents and Approvals     24          
(e)
  Alliance Agreements     25          
(f)
  Material Adverse Change     25          
(g)
  Transition Services Agreement     25          
(h)
  Key Employees     25          
(i)
  Resignations     25          
(j)
  Pension Conditions     25          
 
              9.     Conditions to Obligations of Nordson     26          
 
                   
(a)
  Representations and Warranties True on Closing Date     26          
(b)
  Compliance with Agreement     26          
(c)
  No Litigation     26          
(d)
  Third-Party Consents and Approvals     26          
(e)
  Alliance Agreements     26          
(f)
  Supply Agreement     26          
(g)
  Transition Services Agreement     26          
(h)
  U.K. Lease Agreement     26          
 
              10.     Survival of Representations, Warranties and Covenants    
27  

ii



--------------------------------------------------------------------------------



 



                                      Page        
 
              11.     Indemnification     27          
 
                   
(a)
  Indemnification by Nordson     27          
(b)
  Indemnification by Baldwin     28          
(c)
  Deductible; Indemnity Cap     28          
(d)
  Notice of Third-Party Claims     28          
(e)
  Further Limitations and Qualifications on Indemnification     29          
 
              12.     Termination     29          
 
              13.     Post Closing Restrictions on Nordson     30          
 
              14.     Miscellaneous     31          
 
                   
(a)
  Expenses     31          
(b)
  Entire Agreement     31          
(c)
  Waiver     32          
(d)
  Governing Law; Dispute Resolution     32          
(e)
  Notices     32          
(f)
  Assignment     33          
(g)
  Table of Contents; Preamble; Headings     33          
(h)
  Binding Effect     33          
(i)
  Severability     33          
(j)
  Further Assurances     34          
(k)
  Counterparts     34          
(l)
  Public Announcements     34  

iii



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
Exhibit A
  Defined Terms
Exhibit B
  Promissory Note
Exhibit C
  Sample Closing Date Balance Sheet
Exhibit D
  Lease Deed of Substitution
Exhibit E
  Transition Services Agreement
Exhibit F
  Deed of Substitution and Amendment
Exhibit G
  Supply Agreement

iv



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT (this “Agreement”), dated June 9, 2010, is
entered into by and among Nordson Corporation, a corporation organized under the
laws of the State of Ohio (“Nordson”), Baldwin Technology Company, Inc., a
corporation organized under the laws of the State of Delaware (“Baldwin”),
Baldwin Americas Corporation (the “U.S. Acquisition Subsidiary”) and Baldwin
Europe Consolidated BV (the “Dutch Acquisition Subsidiary” and, together with
the U.S. Acquisition Subsidiary, the “Acquisition Subsidiaries”).
     WHEREAS, Nordson owns all of the outstanding share capital (the “Nordson UV
Limited Shares”) of Nordson UV Limited, a limited liability company registered
in England and Wales (“Nordson UV Limited”), and all of the issued and
outstanding shares of capital stock (the “Horizon Lamps Shares”) of Horizon
Lamps, Inc., a corporation organized under the laws of the State of New Jersey
(“Horizon Lamps”).
     WHEREAS, Nordson UV Limited owns all of the outstanding share capital of
each of Spectral Technology Limited (“STL”), Primarc Limited (“Primarc”),
Colordry Limited (“Colordry”), Wallace Knight Limited (“WKL”) and ACT Spectral
Limited (“ACT”).
     WHEREAS, Baldwin desires to have the Dutch Acquisition Subsidiary purchase
the Nordson UV Limited Shares and the U.S. Acquisition Subsidiary purchase the
Horizon Lamps Shares pursuant to this Agreement, and Nordson desires to sell the
Nordson UV Limited Shares to the Dutch Acquisition Subsidiary and the Horizon
Lamps Shares to the U.S. Acquisition Subsidiary pursuant to this Agreement.
     NOW, THEREFORE, for good and valuable consideration, Nordson and Baldwin
hereby agree as follows:
     1. Definitions. The defined terms used in this Agreement are set forth on
Exhibit A hereto.
     2. Sale and Purchase of the Transferred Shares.
          (a) Sale and Purchase. On the Closing Date, Nordson shall sell the
Nordson UV Limited Shares to the Dutch Acquisition Subsidiary (and the Dutch
Acquisition Subsidiary shall purchase the Nordson UV Limited Shares) and the
Horizon Lamps Shares to the U.S. Acquisition Subsidiary (and the U.S.
Acquisition Subsidiary shall purchase the Horizon Lamps Shares), in each case
free and clear of any and all liens, claims, charges, encumbrances, pledges,
security interests, mortgages, options and third party rights of any kind
(“Encumbrances”). At the Closing, Nordson shall deliver to the Acquisition
Subsidiaries certificates for the Transferred Shares that are duly endorsed for
transfer to the Acquisition Subsidiaries or accompanied by duly executed stock
powers.
          (b) Purchase Price. In exchange for the sale of the Transferred
Shares, Baldwin shall pay to Nordson a purchase price equal to $1,500,000 (the
“Purchase Price”),

1



--------------------------------------------------------------------------------



 



subject to the adjustment as provided in Section 4. Baldwin shall pay the
Purchase Price by executing and delivering to Nordson, on the Closing Date, a
promissory note in the principal amount of the Purchase Price (as adjusted
pursuant to Section 4) and in the form attached hereto as Exhibit B (the
“Promissory Note”). The Promissory Note shall include a maturity date of five
(5) years from the Closing Date and be senior in priority to any future
subordinated indebtedness of Baldwin. The principal amount of the Promissory
Note (the “Principal Amount”) shall be subject to adjustment as provided in
Sections 4 and 14(a).
          (c) EBITDA Subsidy. As an agreed subsidy based on the EBITDA of the
Transferred Business for the fiscal year ended October 31, 2009, Nordson will
pay to Baldwin $150,000 in immediately available funds on the Closing Date.
          (d) Transfer of Intellectual Property. On the Closing Date, Nordson
shall transfer to the entity or entities designated by Baldwin the intellectual
property rights relating to the Transferred Business listed on Schedule 2(d)
hereto (the “Transferred Intellectual Property”), pursuant to such transfer
documents as shall be reasonably acceptable to both Nordson and Baldwin.
     3. Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) will take place at a mutually agreed time and place on June 30,
2010, or on such other date as the parties may agree. The actual date of the
Closing is referred to as the “Closing Date.”
     4. Post-Closing Adjustment of the Purchase Price.
          (a) The Net Working Capital as of the Closing Date, as well as any
adjustment of the Purchase Price resulting therefrom, shall be determined on the
basis of a balance sheet of the Transferred Entities as of the close of business
on the Closing Date (the “Closing Date Balance Sheet”), which shall be prepared
in accordance with the sample balance sheet as of January 31, 2010 set forth on
Exhibit C hereto (the “Sample Closing Date Balance Sheet”). Baldwin shall
deliver to Nordson a proposed Closing Date Balance Sheet showing the calculation
of the Net Working Capital as of the close of business on the Closing Date no
later than sixty (60) days after the Closing Date. In connection with Nordson’s
review of the Closing Date Balance Sheet, Baldwin shall provide Nordson with
access to the applicable books, records, properties, assets and employees of the
Transferred Business, and copies of all supporting work papers generated in
connection with the preparation of the Closing Date Balance Sheet, as shall be
reasonably necessary for Nordson to complete its review of the Closing Date
Balance Sheet. The Closing Date Balance Sheet shall become binding as between
the parties if (i) Nordson approves the Closing Date Balance Sheet or (ii)
Nordson does not object within thirty (30) days after delivery thereof, such
objection to be evidenced by a written notice asserting that the Closing Date
Balance Sheet received from Baldwin does not meet the provisions of this
Agreement (an “Objection”). In the event that Nordson and Baldwin cannot agree
on the Closing Date Balance Sheet within thirty (30) days following the delivery
of an Objection, Nordson and Baldwin shall submit the items in dispute to
Deloitte LLP or, if such firm is unable or unwilling to so act, such other
internationally-recognized firm of independent public accountants as mutually
agreed upon by Nordson and Baldwin (the “Independent

2



--------------------------------------------------------------------------------



 



Accountants”). The Independent Accountants shall finally determine, in
accordance with this Section 4, the matters that have been raised in the
Objection and remain in dispute between Nordson and Baldwin as promptly as
reasonably practicable, it being agreed and understood that the Independent
Accountants shall not consider or resolve any other matters. The Independent
Accountants shall give the parties adequate opportunity to present their views
in writing and at a hearing or hearings to be held in the presence of Nordson
and Baldwin and their respective advisors. The final decision of the Independent
Accountants shall include the reasons for its decision, but shall not fall
outside the positions taken by the parties in respect of the matters that remain
in dispute. The determination of the Independent Accountants shall (in the
absence of fraud or manifest error) be final and binding on the parties. Nordson
and Baldwin shall each pay one-half of the fees and expenses of the Independent
Accountants in connection with any such dispute. Such fees and expenses of the
Independent Accountants shall promptly be paid in cash or by wire transfer
directly to the Independent Accountants upon demand.
          (b) The Purchase Price shall be adjusted, to the extent applicable, as
follows: (i) if the Net Working Capital as stated on the Closing Date Balance
Sheet as finally calculated exceeds the Target Net Working Capital, then the
Purchase Price shall be increased in an amount equal to such excess; and (ii) if
the Target Net Working Capital exceeds the Net Working Capital as stated on the
Closing Date Balance Sheet as finally calculated, then the Purchase Price shall
be decreased in an amount equal to such excess. Any adjustment effected under
this Section 4 shall for Tax purposes be treated as an adjustment to the
purchase price payable under this Agreement. Promptly after the final
calculation of the Net Working Capital and any adjustment to the Purchase Price
under this Section 4, the Principal Amount of the Promissory Note shall be
correspondingly adjusted.
     5. Representations and Warranties by Nordson. Nordson hereby represents and
warrants to Baldwin and the Acquisition Subsidiaries as follows:
          (a) Ownership of Shares. Nordson owns the Nordson UV Limited Shares,
which constitute all of the outstanding share capital of Nordson UV Limited.
Nordson owns the Horizon Lamps Shares, which constitute all of the outstanding
shares of capital stock of Horizon Lamps. Nordson has the right to transfer to
Baldwin ownership of the Transferred Shares, free and clear of any and all
Encumbrances. Nordson UV Limited owns all of the outstanding share capital of
each of the Nordson UV Limited Subsidiaries. STL, Colordry, WKL and ACT are
dormant companies for purpose of the UK Companies Act 2006. There are no
outstanding options, warrants, rights or calls relating to any of the
outstanding share capital of any of the Transferred Entities, there are no
convertible or exchangeable securities or other rights, commitments or
obligations to purchase or sell any shares of capital stock of any of the
Transferred Entities, and no Person has any right of first refusal, preemptive
right, subscription right, “phantom stock” right, stock appreciation right or
similar right with respect to any shares of capital stock of any of the
Transferred Entities. There is no action, suit, proceeding, claim, arbitration
or litigation (or, to the Knowledge of Nordson, any investigation) pending or,
to the Knowledge of Nordson, threatened against or affecting the Transferred
Shares.

3



--------------------------------------------------------------------------------



 



          (b) Organization and Authority. Nordson is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Ohio and has the necessary corporate power and authority to execute and deliver
this Agreement and to perform its obligations under this Agreement and the other
agreements contemplated by this Agreement (collectively, the “Transaction
Documents”). The Transaction Documents have been duly authorized by all
necessary corporate action on the part of Nordson. This Agreement has been duly
and validly executed and delivered by Nordson and is the legal, valid and
binding obligation of Nordson enforceable against it in accordance with its
terms, except as may be limited by bankruptcy and insolvency laws and other laws
affecting the rights of creditors generally, including general principles of
equity, whether such enforceability is considered in a proceeding in equity or
at law. Each of Nordson UV Limited and the Nordson UV Limited Subsidiaries are
limited liability companies duly organized and validly existing under the laws
of its jurisdiction of organization and has the necessary power and authority to
conduct its business as it is presently conducted. Horizon Lamps is a
corporation duly organized and validly existing under the laws of the State of
New Jersey and has the necessary power and authority to conduct its business as
it is presently conducted.
          (c) No Conflict. Except as set forth on Schedule 5(c), neither the
execution and delivery of the Transaction Documents, nor the completion of the
transactions contemplated by the Transaction Documents, will (i) violate,
conflict with or constitute a default (or an event that, with notice or lapse of
time or both, would constitute a default) under any material agreement
(including any agreement identified on Schedule 5(m)) to which any of Nordson or
any of the Transferred Entities is a party or by which any of them may be bound,
(ii) violate any Applicable Law, (iii) result in any Encumbrance upon any of the
assets or share capital of any of the Transferred Entities, or (iv) violate or
be in conflict with any provision of the articles of incorporation or by-laws
(or comparable organizational documents) of Nordson or any of the Transferred
Entities. No Transferred Entity is or has been in breach or violation of or
default under any provision of its articles of incorporation or by-laws (or
comparable organizational documents).
          (d) Financial Statements. Attached to this Agreement as Schedule 5(d)
are the following financial statements: (i) an unaudited compiled balance sheet
of the Transferred Entities as of October 31, 2009 (the “October 31, 2009
Balance Sheet”); (ii) an unaudited compiled balance sheet of the Transferred
Entities as of January 31, 2010 (the “Reference Date Balance Sheet”), and
(iii) unaudited compiled income statements of the Transferred Business for the
twelve-month period ended October 31, 2009 and for the three-month period ended
January 31, 2010 (items (i), (ii) and (iii) together, the “Financial
Statements”). The October 31, 2009 Balance Sheet and the Reference Date Balance
Sheet fairly present in all material respects the financial position of the
Transferred Entities as of the dates indicated, and the income statements
included in the Financial Statements fairly present in all material respects the
results of operations of the Transferred Business for the periods indicated.
          (e) Inventory. Reserves have been established to reduce the value of
all inventory, including parts inventory, work in process, subassembly inventory
and finished goods, that is slow moving, excessive or obsolete to the lower of
cost or net realizable value in the

4



--------------------------------------------------------------------------------



 



Reference Date Balance Sheet. The net value of inventory at the lower of cost or
net realizable value in the Reference Date Balance Sheet is in good and
merchantable condition and usable or saleable in the ordinary course of business
consistent with past practices of the Transferred Entities. The inventory of the
Transferred Entities as of January 31, 2010 is of a quality, quantity and mix
for such items consistent with the prior business practices of the Transferred
Entities. Since January 31, 2010, the inventory has been maintained in the
ordinary course of business consistent with the past practices of the
Transferred Entities.
          (f) Accounts Receivable; Other Assets. All of the accounts receivable
shown in the Reference Date Balance Sheet, net of reserves for doubtful
accounts, represent valid and genuine claims arising solely out of bona fide
sales and deliveries of goods and performance of services in the ordinary course
of business consistent with the past practices of the Transferred Entities. All
other assets shown in the Reference Date Balance Sheet, net of any reserves, are
valid and recoverable in the ordinary course of business. The reserve for
doubtful accounts reflected in the Reference Date Balance Sheet is adequate as
of the date thereof under U.S. GAAP; provided that this representation shall not
be deemed to be breached unless such reserve is shown to be incorrect by more
than $50,000 and then only to the extent the amount by which the reserve is
shown to be incorrect exceeds $50,000.
          (g) Actions in Ordinary Course of Business; No Material Adverse
Change. Except as set forth on Schedule 5(g) or as otherwise contemplated by
this Agreement (including the schedules hereto), since January 31, 2010, with
respect to the Transferred Business the Transferred Entities have:
               (i) operated their businesses in the ordinary course as
previously and ordinarily conducted and have not incurred any debt or liability,
or entered into any contract, otherwise than in the ordinary course of business;
               (ii) used commercially reasonable efforts to maintain their
relationships with employees, distributors, sales representatives, customers,
suppliers and others with whom they have business relationships;
               (iii) not redeemed or agreed to redeem any shares of capital
stock or other equity interests;
               (iv) not issued or agreed to issue any shares of capital stock or
other equity interests or any options, warrants, convertible securities or other
rights to acquire any shares of capital stock or other equity interests;
               (v) paid trade creditors and collected from account debtors in
accordance with their normal practices;
               (vi) not changed the compensation payable to any of their
directors, officers or employees, other than normal merit increases and bonuses
in the ordinary course of business consistent with past practices;

5



--------------------------------------------------------------------------------



 



               (vii) not amended or changed their articles of incorporation or
by-laws (or comparable organizational documents);
               (viii) not delayed or postponed the payment of accounts payable
or other liabilities, in each case, outside the ordinary course of business
consistent with past practice, made any change in its accounting principles or
practices or the methods by which such principles or practices are applied for
financial reporting purposes (except as required by U.S. GAAP), changed, or
made, any Tax election, changed any Tax accounting method or settled any claim
for Taxes or written down or written up (or failed to write down or write up in
accordance with U.S. GAAP consistent with past practice) the value of any
inventories or accounts receivables or revalued any of their respective assets
other than in the ordinary course of business consistent with past practice and
in accordance with U.S. GAAP;
               (ix) not (A) adopted, established, entered into, amended or
terminated any benefit plan, (B) entered into, amended or modified any
collective bargaining agreement, union contract or other contract with any labor
organization or union, (C) entered into, amended or modified any employment,
consulting, severance, change in control or similar contract, (D) funded or in
any other way secured any payment of compensation or benefit under any contract
or benefit plan except as required by any existing plan or agreement,
(E) exercised any discretion to accelerate the vesting or payment of any
compensation or benefit under any contract or benefit plan, or (F) had any labor
dispute (other than individual grievances) or any activity or proceeding by a
labor union or representative thereof to organize any employees of any
Transferred Entity;
               (x) not suffered any material damage, destruction or loss with
respect to any of the Transferred Entities’ properties or assets, whether or not
covered by insurance;
               (xi) not acquired, sold, transferred, conveyed, leased, subleased
or otherwise disposed of any businesses or any properties or assets (whether by
merger, consolidation or otherwise), other than acquisitions of supplies, sales
of inventory or other actions in the ordinary course of business consistent with
past practice;
               (xii) not (A) incurred, guaranteed or assumed any indebtedness,
or mortgaged, pledged or subjected to any Encumbrance (other than Permitted
Encumbrances) any of its properties or assets, (B) paid any principal of or
interest on any indebtedness before the required date of such payment, cancelled
any indebtedness or waived any claims or rights with respect to any
indebtedness, except as contemplated by this Agreement, or (C) failed to pay any
creditor any amount owed to such creditor when due, except where any such amount
is being contested or negotiated in good faith;
               (xiii) not made any loan, advance or capital contribution to, or
investment in, any Person other than travel loans or advances in the ordinary
course of business consistent with past practice;
               (xiv) not taken any action that would constitute a “mass
lay-off,” a “mass termination,” or a “plant closing,” or which would otherwise
trigger notice requirements under any

6



--------------------------------------------------------------------------------



 



Applicable Law concerning reductions in force, such as the WARN Act, or any
similar federal, state, local or foreign Applicable Law in any applicable
jurisdiction;
               (xv) not made any capital expenditure or commitment for any
capital expenditure in excess of $20,000;
               (xvi) not made any material changes in its customary methods of
operations, including practices and policies relating to manufacturing,
purchasing inventory, marketing, selling and pricing;
               (xvii) maintained in full force and effect the insurance policies
covering the Transferred Entities;
               (xviii) not undergone a complete or partial liquidation,
dissolution, restructuring, recapitalization or other reorganization, except as
contemplated by this Agreement;
               (xix) not entered into any change in control, severance or
stay-in-place bonus agreement with any of their officers, directors or
employees; and
               (xx) not agreed to do any of the foregoing.
Since January 31, 2010, there has not been any material adverse change in the
assets, liabilities, financial condition or operations of the Transferred
Business, except as contemplated by Schedule 5(g) or as otherwise contemplated
by this Agreement.
          (h) Title to Property. The Transferred Entities have good and
marketable title to all of their assets, including the assets reflected in the
Reference Date Balance Sheet (except for inventory sold and accounts receivable
collected since January 31, 2010 in the ordinary course of business), free and
clear of any and all Encumbrances, other than liens with respect to equipment
leases that are reflected in the Financial Statements (collectively, “Permitted
Encumbrances”). The assets held by the Transferred Entities, together with the
Transferred Intellectual Property and any other assets held under any valid and
subsisting licenses or leases, constitute all of the assets reasonably necessary
for the operation of the Transferred Business as it is being conducted as of the
date of this Agreement.
          (i) Real Property. None of the Transferred Entities owns any real
property. The Transferred Entities listed on Schedule 5(i) have good and valid
leasehold estates in, and have exclusive and undisturbed possession of, the
corresponding real property identified on Schedule 5(i) (the “Leased Real
Property”). Except as set forth on Schedule 5(i), none of the Transferred
Entities occupies or uses any real property in connection with the operations of
the Transferred Business other than the Leased Real Property. No Person other
than the respective Transferred Entity is in possession of or occupies the
Leased Real Property, and the Transferred Entities have not granted any other
Person the right to use or occupy any part of the Leased Real Property. Nordson
has delivered to Baldwin true and complete copies of the leases set forth on
Schedule 5(i) (the “Leases”) and all amendments, extensions and renewals
thereof. The Leases are in full force and effect and there are no oral Leases.
There is no material default on the part

7



--------------------------------------------------------------------------------



 



of the applicable Transferred Entity or, to the Knowledge of Nordson, the other
party thereto, and no event has occurred or failed to occur which with the
giving of notice, the passage of time, or both, would constitute a default by
the applicable Transferred Entity or, to the Knowledge of Nordson, the other
party thereto, under the Leases. None of the Transferred Entities or Nordson has
given or received written notice to or from any Person regarding a potential or
alleged default by any Person under the Leases. The full amount of security
deposit required under each of the Leases, if any, is on deposit thereunder.
          (j) No Litigation or Claims; No Governmental Investigation.
Schedule 5(j) describes all pending and, to the Knowledge of Nordson, threatened
litigation or claims against any of Nordson or the Transferred Entities relating
to the Transferred Business. To the Knowledge of Nordson, none of Nordson or any
of the Transferred Entities is the subject of any investigation or inquiry by
any Governmental Entity relating to the Transferred Business. There are no
judgments outstanding against any of Nordson or the Transferred Entities
relating to the Transferred Business. There is no action, suit, complaint, claim
or other proceeding (or, to the Knowledge of Nordson, any investigation) pending
or, to the Knowledge of Nordson, threatened against Nordson or any of the
Transferred Entities, nor has any order, injunction or decree been issued to
Nordson or any of the Transferred Entities, that, in any such case, seeks to
enjoin the transactions contemplated by this Agreement.
          (k) Product Warranties. The standard warranties given by the
Transferred Entities for the products manufactured or sold by them relating to
the Transferred Business are set forth on Schedule 5(k). The Reference Date
Balance Sheet reflects adequate reserves, in accordance with U.S. GAAP, as of
the date thereof for statutory and contractual warranty claims in connection
with any equipment sold by the Transferred Business on or prior to the date of
the Reference Date Balance Sheet.
          (l) Environmental. To the Knowledge of Nordson, except as set forth on
Schedule 5(l) or in any environmental audits provided by Nordson to Baldwin, the
Transferred Entities have at all times complied in all material respects with
all Environmental Laws. To the Knowledge of Nordson, except as set forth on
Schedule 5(l) or in any environmental audits provided by Nordson to Baldwin,
none of the Transferred Entities or the Leased Real Property has any liability
resulting from the failure to comply with any such Environmental Laws or from
any release, discharge, use, treatment, handling, storage or disposal of any
Hazardous Substances, including any liabilities for environmental remediation or
for personal injuries to customers, employees or any other Person. To the
Knowledge of Nordson, Nordson has delivered to Baldwin copies of all
environmental audits that are in the possession of Nordson or the Transferred
Entities relating to the real property that is subject to the Leases.
          (m) Contracts. Schedule 5(m) identifies the following contracts to
which any of the Transferred Entities is a party relating to the Transferred
Business and that include obligations of the Transferred Entities extending
after the date hereof:

8



--------------------------------------------------------------------------------



 



               (i) any contract or purchase order with a customer that provides
for the sale of more than $100,000 in goods or services in any 12-month period
ending after the Closing Date;
               (ii) any contract with a supplier that provides for the purchase
of more than $100,000 in goods or services in any 12-month period;
               (iii) any contract with a sales representative, sales agent or
distributor;
               (iv) any contract that limits the right to compete, sell or
distribute products, in any territory;
               (v) any personal property lease with annual rentals in excess of
$100,000;
               (vi) any partnership, joint venture or cooperation contract;
               (vii) any contract governing indebtedness for borrowed money,
bank overdrafts or letters of credit, and any purchase money security agreement;
and
               (viii) any agreement, irrespective of materiality, concerning
goods or services exchanged between Nordson and any of the Transferred Entities.
Except as described on Schedule 5(m), each of the contracts required to be
listed thereon is valid and in full force and effect, the applicable Transferred
Entity has performed all obligations required to be performed by it thereunder,
and, to the Knowledge of Nordson, all of the other parties thereto have
performed all obligations required to be performed by them thereunder. Except as
stated on Schedule 5(m), Nordson has no reason to believe that any of the
contracts required to be listed thereon will be cancelled before the end of its
term.
          (n) Intellectual Property.
               (i) Schedule 5(n) sets forth an accurate and complete list of the
following: all (A) Intellectual Property Rights owned or licensed to the
Transferred Entities relating to the Transferred Business, (B) unexpired
licenses of Intellectual Property Rights owned by the Transferred Entities
relating to the Transferred Business that have been granted by any of the
Transferred Entities to any other Person, and (C) other agreements relating to
Intellectual Property Rights to which any of the Transferred Entities is a party
or bound relating to the Transferred Business. Except as set forth on
Schedule 5(n), the Transferred Entities possess a valid, exclusive and
subsisting license to use all Intellectual Property Rights identified as
licensed by them on Schedule 5(n). Except as set forth on Schedule 5(n), the
Transferred Entities own or have the right to use all of the Intellectual
Property Rights used by them in the Transferred Business.
               (ii) To the Knowledge of Nordson, none of the Transferred
Entities is infringing the right or claimed right of any other Person with
respect to any Intellectual Property

9



--------------------------------------------------------------------------------



 



Rights relating to the Transferred Business. To the Knowledge of Nordson, except
as set forth on Schedule 5(n), none of the Transferred Entities has received
within the past five years any notice of any alleged infringement by any other
Person of any Intellectual Property Rights that relate to any product
manufactured or sold by the Transferred Business.
               (iii) The Transferred Entities have taken commercially reasonable
steps to safeguard and maintain the secrecy and confidentiality of, or its
proprietary rights in, all Intellectual Property Rights used by them in the
operation of the Transferred Business.
          (o) Employment; Employee Benefits.
               (i) Nordson has provided lists set forth on Schedule 5(o) of:
(A) all officers, employees, directors and/or workers (excluding agency workers)
of each of the Transferred Entities and any bonuses and/or equity incentives to
which each such individual is entitled, in addition to their hourly or monthly
base compensation under the express terms of their employment, service or
consultancy agreement or any other contract for services and the company which
employs them; and (B) all former officers, employees, workers, directors and
consultants of each of the Transferred Entities who are currently receiving
severance payments, and the remaining amounts to be paid. Except as set forth on
Schedule 5(o), subject to rights and obligations conferred by any Applicable
Law, all officers, employees, directors, and workers of each of the Transferred
Entities as of the date hereof may be terminated by the relevant Transferred
Entity at any time with or without cause and without any contractual severance
pay to such officers, employees, directors and workers (other than for a
statutory redundancy payment, accrued holiday entitlement and contractual or
statutory notice entitlement (whichever is the greater)).
               (ii) (A) Except as set forth on Schedule 5(o), the Transferred
Entities do not operate any short-time working scheme or arrangement or any
redundancy or redeployment scheme or arrangement, whether formal or informal,
contractual or non contractual, which provides for payments greater than those
required by mandatory law; (B) none of the Transferred Entities has given or
received notice to terminate the employment or engagement of any officer,
employee, director and/or worker and no such person has ceased to be employed or
engaged by the Transferred Entities in the three months prior to the Closing
Date; (C) to the Knowledge of Nordson, there is no person previously employed by
any of the Transferred Entities who now has a statutory or contractual right to
return to work at or be reinstated or re-engaged by a relevant Transferred
Entity; (D) to the Knowledge of Nordson, there are no outstanding threatened or
actual claims, demands, grievances, protected category questionnaires or
arbitrations of material importance between any of the Transferred Entities, on
the one hand, and any of their respective officers, employees, directors or
workers, on the other hand; (E) to the Knowledge of Nordson, in the three
(3) months prior to the Closing Date the Transferred Entities have made no
assurance or undertaking to any of their officers, employees, directors and/or
workers (excluding agency workers) as to any material change to their
contractual remuneration and/or contractual benefits whether in connection with
this Agreement or otherwise in connection with their employment or engagement;
(F) except as set forth on Schedule 5(o), no offer of employment or engagement
has been made by the Transferred Entities

10



--------------------------------------------------------------------------------



 



that has not yet been accepted or which has been accepted but not yet started;
(G) the transfer of the Transferred Shares will not entitle any officer,
employee, director, worker and/or any other person or entity engaged by the
Transferred Entities under the express terms of their employment, service or
consultancy agreement or any other contract for services to terminate their
employment or engagement or receive any payment or benefit; and (H) except as
set forth on Schedule 5(o), no officer, employee, worker or director of the
Transferred Entities has in the 12 months prior to the Closing Date been absent
from work for more than three months due to long term ill health.
               (iii) Each of the Transferred Entities has maintained adequate
records regarding the service of each officer, employee, director and worker
(excluding any agency worker) (including without limitation details of terms of
employment, payments of statutory sick pay, statutory maternity pay,
disciplinary and health and safety matters, tax and social security
contributions, and where requested under mandatory law, records for the purposes
of the EU Working Time Directive or equivalent Applicable Law) and termination
of employment.
               (iv) Within the period of one year prior to the Closing Date,
none of the Transferred Entities has: (A) made or started implementation of any
collective dismissals that have required under any Applicable Law notification
to any Governmental Entity or notification to or consultation with any trade
union, works council, staff association or other body representing employees; or
(B) been a party to any transfer of a business or undertaking that under any
Applicable Law has required notification to or consulting with any trade union,
works council, staff association or other body representing employees; or (C) to
the Knowledge of Nordson, employed any individual who has not possessed the
relevant work permit or other appropriate permission to work for the Transferred
Entities; (D) been involved in any material industrial or trade dispute or
negotiation regarding a claim with any trade union, no trade union and/or
collective agreement is applicable to the Transferred Entities and no trade
union is recognized by the Transferred Entities; or (E) received any subject
access request pursuant to the UK Data Protection Act 1998 from any officer,
employee, director or worker which remains outstanding.
               (v) Except as set forth on Schedule 5(o), no Transferred Entity
has any obligation to make any payment to any of its officers, employees,
directors and/or workers pursuant to any express term of their employment,
service or consultancy agreement or any other contract for services any benefit
in excess of mandatory maternity pay, sick pay, redundancy pay, or pay in
respect of parental or paternity leave, nor has any decision been taken in the
one year prior to the Closing Date by the relevant Transferred Entity to
introduce any scheme which exceeds such mandatory leave or entitlements, and the
Transferred Entities have not in the two (2) years preceding the Closing Date
made any payments in respect of maternity pay, sick pay, redundancy pay, or pay
in respect of parental or paternity leave to any of its officers, employees,
directors or workers in excess of mandatory entitlement.
          (p) U.S. Employee Benefits. Except as set forth on Schedule 5(p),
neither Horizon Lamps nor any of its subsidiaries sponsors, maintains, or is a
party to, any Employee Benefit Plan, and participation in Employee Benefit Plans
by employees of Horizon Lamps and

11



--------------------------------------------------------------------------------



 



its subsidiaries is solely through Employee Benefit Plans sponsored or
maintained by Nordson or its ERISA Affiliates (other than Horizon Lamps or its
subsidiaries). Each Employee Benefit Plan and all related trusts, insurance
contracts and funds have been maintained, operated, funded and administered in
material compliance with their terms and in material compliance with the
applicable provisions of ERISA, the Code, and all other Applicable Laws. With
respect to the Employee Benefit Plans, there are no circumstances pursuant to
which Baldwin could have any direct, contingent or secondary liability following
the Closing Date.
          (q) Compliance with Laws. The Transferred Entities comply and have at
all times complied in all material respects with all Applicable Laws. The
Transferred Entities do not have any liability, fixed or contingent, for any
violation of any Applicable Law. No representation or warranty is provided under
this Section 5(q) with respect to compliance with, or any liability for any
violation of, any Environmental Law.
          (r) Taxes. The Transferred Entities have filed all Tax returns and
reports, including information returns and reports (“Returns”), required under
Applicable Law to be filed by them and have paid or withheld all Taxes required
under Applicable Law to be paid or withheld. As of the time of filing, all such
Returns correctly reflected the income (or other measure of Tax) and any other
information required to be shown thereon. Except as set forth on Schedule 5(r),
no agreements, waivers or other arrangements with any Governmental Entity
providing for an extension of time for filing any Returns or the assessment of
any Tax or Tax deficiency is presently in effect, no Tax deficiency has been
asserted by any Governmental Entity, and no actions, suits, proceedings,
investigations or claims are pending or, to the Knowledge of Nordson, threatened
against any of the Transferred Entities with respect to any Tax or assessment.
Nordson is eligible to make the Section 338(h)(10) Elections with respect to
Horizon Lamps. Nordson UV Limited and each of the Nordson UV Limited
Subsidiaries is, and has been at all times since Nordson acquired Nordson UV
Limited, a “controlled foreign corporation” for U.S. federal income tax
purposes; provided, however, that prior to the Closing Date, Nordson UV Limited
shall elect to be treated as a disregarded entity of Nordson. None of Nordson UV
Limited or any of the Nordson UV Limited Subsidiaries is, or at any time has
been, engaged in the conduct of a trade or business within the United States
within the meaning of Section 864(b), Section 882(a) or Section 887(b) of the
Code, or treated as or considered to be so engaged under Section 882(d) or
Section 897 of the Code or otherwise. None of the Transferred Entities (i) is a
party to any joint venture, partnership or other arrangement that is treated as
a partnership for federal income Tax purposes or (ii) is a party to any
understanding or arrangement described in Code Section 6011(g), U.S. Treasury
Regulation Section 1.6011-(4) (with respect to “reportable transactions”), Code
Section 6111 or Code Section 6662(d)(2) (with respect to “tax shelters”).
          (s) No Finder’s Fee or Brokerage Commission. Neither Nordson nor any
of the Transferred Entities has any obligation to pay a finder’s fee or
brokerage commission in connection with the transactions contemplated by this
Agreement.
          (t) FCPA. Neither Nordson nor any Transferred Entity (nor any
director, officer, agent, employee, consultant of or other Person acting on
behalf of Nordson or any

12



--------------------------------------------------------------------------------



 



Transferred Entity) has (i) made, authorized, offered or promised to make any
payment or transfer of anything of value, directly, indirectly or through a
third party, to any foreign government official, employee or other
representative (including employees of a government owned or controlled entity
or public international organization and including any political party or
candidate for public office), in violation of the United States Foreign Corrupt
Practices Act of 1977 (the “FCPA”), or any Applicable Law of similar effect in
any jurisdiction to which such Person is subject or (ii) otherwise taken any
action that would cause a Transferred Entity to be in violation of the FCPA, or
any Applicable Law of similar effect in any jurisdiction to which such Person is
subject.
          (u) Trade Control. The Transferred Entities are in compliance with
export controls, sanctions or other trade restrictions arising under the
Applicable Laws of the United States and any applicable import restrictions
arising under the Applicable Laws of foreign jurisdictions. No Transferred
Entity has transported or transports, or has used or uses, materials in any
manner that has violated or violates (or would cause an Transferred Entity to be
in violation of) export controls, sanctions or other trade restrictions,
including (a) the United States Trading with the Enemy Act (50 U.S.C. App.
§§1-44), or the International Economic Emergency Powers Act (50 U.S.C.
§§1701-1706); (b) business dealings with any Person(s) listed as “Specially
Designated Nationals” by the United States Treasury Department from time to time
at http://www.treas.gov/offices/enforcement/ofac/sdn/ (or any successor URL);
(c) export to any Person designated by the United States Commerce Department as
Denied Persons from time to time at http://www.bis.doc.gov/dpl/Default.shtm (or
any successor URL); or (d) EAR (15 C.F.R. §760) and Section 999 of the Code.
          (v) Insurance. Schedule 5(v) sets forth (a) a list of each insurance
policy and fidelity bond that covers any Transferred Entity, its properties and
assets or any director, officer or employee of any Transferred Entity (the
“Policies”) and (b) a list of all pending claims and the claims history for each
Transferred Entity during the current year and the preceding three (3) years
(including with respect to insurance obtained but not currently maintained).
There are no pending claims under any of such Policies as to which coverage has
been questioned, denied or disputed by the insurer or in respect of which the
insurer has reserved its rights. All Policies are in full force and effect. All
premiums due under the Policies have been paid in full or, with respect to
premiums not yet due, accrued. Such Policies provide insurance coverage
consistent with the past practices of the Transferred Entities, and are
sufficient for compliance with all Applicable Laws and contracts to which each
Transferred Entity is a party or a beneficiary or by which each Transferred
Entity or its assets are subject. No Transferred Entity has received a notice of
cancellation or termination of any Policy or of any material changes that are
required in the conduct of the Transferred Entity’s business as a condition to
the continuation of coverage under, or renewal of, any such Policy.
Notwithstanding the foregoing, the parties agree and acknowledge that Nordson
shall have no obligation to maintain any of the Policies in effect at any time
after the Closing Date.
          (w) U.K. Pension. Except as set forth on Schedule 5(w), the Nordson UV
RBS and the GPP are the only arrangements under which Nordson UV Limited or any
of the Nordson UV Limited Subsidiaries have or may have any obligation (whether
or not legally

13



--------------------------------------------------------------------------------



 



binding) to provide or contribute towards pension, lump-sum, death, ill-health,
disability or accident benefits in respect of their past or present officers and
employees and any persons claiming benefits through such persons. No proposal or
announcement has been made to any such past or present employee or officer of
Nordson UV Limited or any of the Nordson UV Limited Subsidiaries as to the
introduction, continuance, increase or improvement of, or the payment of a
contribution towards, any other pension, lump-sum, death, ill-health, disability
or accident benefit.
          (x) Completeness of Disclosure. No representation or warranty made by
Nordson in this Agreement, and no statement made in any certificate or other
document furnished or to be furnished by Nordson or any Transferred Entity
pursuant hereto, contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact required to be stated herein
or therein or necessary to make any statement herein or therein not misleading.
          (y) Limitations on Representations and Warranties. The representations
and warranties set forth in this Section 5 are the only representations and
warranties made by Nordson with respect to the Transferred Shares, the
Transferred Entities and the Transferred Business. Each of the representations
and warranties in this Section 5 shall be deemed to be repeated on the Closing
Date.
     6. Representations and Warranties by Baldwin. Baldwin and the Acquisition
Subsidiaries hereby jointly and severally represent and warrant to Nordson as
follows:
          (a) Organization and Authority. Baldwin is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the necessary corporate power and authority to execute and
deliver this Agreement and to perform its obligations under the Transaction
Documents. The U.S. Acquisition Subsidiary is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the necessary corporate power and authority to execute and deliver this
Agreement and to perform its obligations under the Transaction Documents. The
Dutch Acquisition Subsidiary is a company duly organized, validly existing and
in good standing under the laws of the Netherlands and has the necessary
corporate power and authority to execute and deliver this Agreement and to
perform its obligations under the Transaction Documents. The Transaction
Documents have been duly authorized by all necessary corporate action on the
part of Baldwin and the Acquisition Subsidiaries. This Agreement has been duly
and validly executed and delivered by Baldwin and the Acquisition Subsidiaries
and is the legal, valid and binding obligation of each of them enforceable
against each of them in accordance with its terms, except as may be limited by
bankruptcy and insolvency laws and other laws affecting the rights of creditors
generally, including general principles of equity, whether such enforceability
is considered in a proceeding in equity or at law.
          (b) No Conflict. Neither the execution and delivery of the Transaction
Documents, nor the completion of the transactions contemplated by the
Transaction Documents, will (i) violate, conflict with or constitute a default
(or an event that, with notice or lapse of time

14



--------------------------------------------------------------------------------



 



or both, would constitute a default) under any material agreement to which any
of Baldwin or the Acquisition Subsidiaries is a party or by which any of them
may be bound, (ii) violate any Applicable Law, (iii) result in any Encumbrance
upon any of the assets of any of Baldwin or the Acquisition Subsidiaries, or
(iv) violate or be in conflict with any provision of the articles of
incorporation or by-laws (or comparable governing documents) of any of Baldwin
or the Acquisition Subsidiaries.
          (c) No Finder’s Fee or Brokerage Commission. Other than fees payable
to EuroConsult, which will be paid in full by Baldwin pursuant to Section 14(a),
none of Baldwin or the Acquisition Subsidiaries has any obligation to pay a
finder’s fee or brokerage commission in connection with the transactions
contemplated by this Agreement.
          (d) Litigation. There is no action, suit, complaint, claim,
investigation or other proceeding pending or, to Baldwin’s knowledge, threatened
against any of Baldwin or the Acquisition Subsidiaries, nor has any order,
injunction or decree been issued to any of Baldwin or the Acquisition
Subsidiaries, that, in any such case, seeks to enjoin the transactions
contemplated by this Agreement.
          (e) Completeness of Disclosure. No representation or warranty made by
any of Baldwin or the Acquisition Subsidiaries in this Agreement, and no
statement made in any certificate or other document furnished or to be furnished
by any of Baldwin or the Acquisition Subsidiaries pursuant hereto, contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated herein or therein or necessary to
make any statement herein or therein not misleading.
          (f) Limitations on Representations and Warranties. The representations
and warranties set forth in this Section 6 are the only representations and
warranties made by Baldwin to Nordson with respect to the transactions
contemplated by this Agreement. Each of the representations and warranties in
this Section 6 shall be deemed to be repeated on the Closing Date.
     7. Covenants of Nordson and Baldwin.
          (a) Access and Investigation. Between the date of this Agreement and
the Closing Date, Nordson shall, and shall cause its representatives to,
(i) afford Baldwin and its representatives reasonable access to the personnel,
properties, contracts, books and records, and other documents and data of the
Transferred Business, (ii) furnish Baldwin and its representatives with copies
of all such contracts, books and records, and other existing documents and data
of the Transferred Business as Baldwin may reasonably request, and (iii) furnish
Baldwin with such additional financial, operating and other data and information
of the Transferred Business as Baldwin may reasonably request. After the Closing
Date, Baldwin and the Acquisition Subsidiaries shall, upon Nordson giving
reasonable prior notice, permit Nordson to have reasonable access at mutually
agreeable times to the personnel, properties, contracts, books and records, and
other documents and data of the Transferred Business (and copies of any such
contracts, books and records, and other documents and data of the Transferred
Business) as may be necessary for Nordson to comply with its obligations under
Applicable Law with respect

15



--------------------------------------------------------------------------------



 



to its ownership and operation of the Transferred Business and to defend against
any action, claim or proceeding that may be asserted against it relating to its
ownership or operation of the Transferred Business. Each of Baldwin and Nordson
shall satisfy their respective obligations under the Confidentiality Agreement.
          (b) Operation of the Transferred Business. Except as contemplated by
this Agreement (including the schedules hereto), between the date of this
Agreement and the Closing Date, Nordson shall, and shall cause the Transferred
Entities to:
               (i) conduct the Transferred Business only in the ordinary course
of business; and
               (ii) use commercially reasonable efforts to preserve intact the
current business organization of the Transferred Business, keep available the
services of the current officers, employees and agents of the Transferred
Business, and maintain relations with suppliers, customers, landlords,
creditors, employees and agents having business relationships with the
Transferred Business and, without limitation, none of the Transferred Entities
shall:
                    (A) dispose of any material assets used or required for the
operation of the Transferred Business;
                    (B) allot or agree to allot any shares or other securities,
or repurchase, redeem or agree to repurchase or redeem any shares;
                    (C) incur any capital expenditure on any individual item in
excess of $20,000;
                    (D) borrow any sum in excess of $250,000, other than amounts
borrowed in the ordinary course of business and available to it at the date of
this Agreement;
                    (E) enter into any lease agreement;
                    (F) pay any dividend or make any other distribution of
assets, other than as contemplated by this Agreement;
                    (G) make, or agree to make, material alterations to the
terms of employment (including benefits) of any directors, officers or
employees, other than as contemplated by this Agreement;
                    (H) provide or agree to provide any non-contract benefit to
any director, officer, employee or their dependants, other than as contemplated
by this Agreement;
                    (I) dismiss any employees (other than for cause) or employ
or engage (or offer to employ or engage) any person, other than in the ordinary
course of business consistent with past practice;

16



--------------------------------------------------------------------------------



 



                    (J) create any Encumbrances over any assets or undertaking,
other than Permitted Encumbrances;
                    (K) institute, settle or agree to settle any legal
proceedings relating to the Transferred Business, except debt collection or
compromise in the normal course of business;
                    (L) grant, modify, agree to terminate or permit the lapse of
any Intellectual Property Rights or enter into any agreement relating to any
such rights, other than as contemplated by this Agreement;
                    (M) pay any management charge to Nordson;
                    (N) incur any liability to Nordson, other than the
incurrence of trading liabilities or charges for employees providing services to
the Transferred Business but not employed by any of the Transferred Entities, in
any such case in the normal course of business consistent with past practice, or
as contemplated by this Agreement;
                    (O) enter into any (or modify any existing) agreement with
any trade union or any agreement that relates to any works council;
                    (P) vary the terms on which any of the Leased Real
Properties are held or settle any rent review, other than as contemplated by
this Agreement;
                    (Q) make any material change to the accounting procedures or
principles by reference to which accounts are drawn up;
                    (R) amend, other than solely to comply with legislative
requirements, any agreements or arrangements for the payment of pensions or
other benefits on retirement to present or former directors, officers or
employees of the Transferred Entities or to the dependants of any of those
people; or
                    (S) start to employ or enter into any form of contract with
any individual not employed by or contracted with as of the date hereof other
than in the ordinary course business consistent with past practice.
          (c) Conditions; Other Consents. Nordson, Baldwin and the Acquisition
Subsidiaries shall use their respective commercially reasonable efforts to
satisfy the conditions to the other parties’ obligations as described in
Sections 8 and 9 and obtain any other consents or approvals required for the
consummation of the transactions contemplated by the Transaction Documents.
          (d) Advise Baldwin of Adverse Change. Between the date of this
Agreement and the Closing Date, Nordson shall promptly advise Baldwin of the
occurrence of any material adverse change in the assets, liabilities, financial
condition or the results of operations of the

17



--------------------------------------------------------------------------------



 



Transferred Business or the occurrence of any event or condition that has or
could materially and adversely affect the Transferred Business.
          (e) Employment Matters.
               (i) Effective as of the close of business on the Closing Date,
Baldwin will offer employment to all of those employees of Nordson dedicated to
the Transferred Business who are listed on Schedule 7(e) (the “Nordson
Transferred Employees”). If, at any time within one (1) year after the Closing
Date, the employment of any Nordson Transferred Employee or any employee of the
Transferred Entities as of the Closing Date is terminated, Baldwin shall cause
any such terminated employee to be paid severance amounts and benefits equal to
the greater of (i) the amounts and benefits required to be paid under Applicable
Law and (ii) the amounts and benefits payable to such employee under the policy
of Baldwin or one of its subsidiaries applicable to such employee at the time of
the employee’s termination. Between the date of this Agreement and the Closing
Date, each of Nordson and Baldwin shall use commercially reasonable efforts to
cause each of the Nordson Transferred Employees to execute an employment
agreement with the applicable Transferred Entity.
               (ii) Nordson shall take such action as may be necessary to cause
Horizon Lamps to cease to participate as of the Closing in all Employee Benefit
Plans of Nordson and its ERISA Affiliates (other than Horizon Lamps or its
subsidiaries). To the extent required by Applicable Law, Nordson shall be liable
for (i) disability benefits and workers compensation benefits that are incurred
on or prior to the Closing Date by Nordson Transferred Employees, and
(ii) claims relating to “COBRA” coverage attributable to “qualifying events”
occurring on or prior to the Closing Date with respect to any Nordson
Transferred Employees and their beneficiaries and dependents. To the extent
required by Applicable Law, Baldwin and its affiliates shall be responsible for
(i) disability benefits and workers compensation benefits for Nordson
Transferred Employees for claims incurred after the Closing Date, and
(ii) claims relating to COBRA coverage attributable to “qualifying events”
occurring after the Closing Date with respect to Nordson Transferred Employees
and their beneficiaries and dependents. For purposes of the foregoing, a
medical/dental claim shall be considered incurred when the medical services are
rendered or medical supplies are provided, and not when the condition arose;
provided that claims relating to a hospital confinement that commences on or
prior to the Closing Date but continue thereafter shall be treated as incurred
on or prior to the Closing Date. A disability or workers compensation claim
shall be considered incurred on or prior to the Closing Date if the injury or
condition giving rise to the claim occurs on or prior to the Closing Date.
          (f) U.K. Pension Matters. Nordson shall at all times indemnify the
Baldwin Indemnified Parties, the Transferred Entities and any of their
respective officers (together known as the “Indemnified Persons”) and keep them
indemnified against any Losses which any of them may suffer or incur by reason
of or in connection with:
               (i) any of the Indemnified Persons being found liable to make any
payment or contribution to or in respect of any of the Nordson UK Schemes;

18



--------------------------------------------------------------------------------



 



               (ii) any of the Indemnified Persons being the subject of any
Contribution Notice or Financial Support Direction issued by the UK Pensions
Regulator under section 38 or section 43 of the Pensions Act 2004 or to any
other notice issued by the UK Pensions Regulator in accordance with its powers
under the Pensions Act 2004, in relation to the Nordson UV RBS;
               (iii) any of the Indemnified Persons being found liable to make
any payment directly or indirectly upon or arising as a consequence of the
decisions of the European Court of Justice in Beckmann v Dynamco Whichloe
Macfarlane Limited [2002] or Martin & Others v South Bank University [2003]; or
any grounds to make a claim against Nordson UV Limited or any of the Nordson UV
Limited Pension Subsidiaries in respect of such right or entitlement;
               (iv) Nordson UV Limited or any or all of the Nordson UV Limited
Pension Subsidiaries being or having been principal employer or an Employer in
relation to any Nordson UK Scheme;
               (v) any amount failing to be treated as a debt due from any of
Nordson UV Limited or any of the Nordson UV Limited Pension Subsidiaries in
relation to the Nordson UK Schemes to the trustees of any such Nordson UK Scheme
pursuant to section 75 or 75A of the Pensions Act 1995 (as amended) or any
regulations made thereunder including, for the avoidance of doubt, any cessation
expenses (within the meaning of the Employer Debt Regulations) which arise as a
result of any Scheme Apportionment Arrangement as described in Section 8(j)(i)
or otherwise; and
               (vi) any claim made by a past or present employee or officer of
Nordson UV Limited or any of the Nordson UV Limited Pension Subsidiaries on the
grounds that he is entitled to pensions or life assurance benefits or
contributions in respect of his employment with one or more of the Nordson UV
Limited Pension Subsidiaries before the Closing Date.
          (g) GPP. On the Closing Date, Nordson shall use its best endeavors to
ensure that no arrears of contributions in respect of the GPP are outstanding.
After the Closing Date none of the Transferred Entities shall make any
contributions to the GPP nor shall they offer membership or continued membership
of the GPP to any of their employees but shall offer their employees at least
such minimum pension arrangements as may be required by law.
          (h) Change of Name; Use of Name.
               (i) After the Closing Date: (A) Baldwin shall, as promptly as
reasonably practicable, cause Nordson UV Limited to change its name to a name
not including the words “Nordson,” “Nordson UV” or any colorable imitation
thereof (the “Prohibited Names”); (B) none of Baldwin, either of the Acquisition
Subsidiaries or any of their subsidiaries will, at any time after the Closing
Date, establish any business entity that has or uses a name including any of the
Prohibited Names; and (C) no existing subsidiary of Baldwin, either of the
Acquisition Subsidiaries or any subsidiary now or hereafter owned or controlled
by any of them

19



--------------------------------------------------------------------------------



 



shall maintain or change its name to include, or use any fictitious name or
trade name including, any of the Prohibited Names.
               (ii) The parties agree and acknowledge that as of the Closing
Date, none of the Transferred Entities will have the right, and Baldwin is not
acquiring any right hereunder, to use the name “Nordson,” other than the limited
rights set forth in this Section 7(h). For a period of three (3) months after
the Closing Date, Baldwin shall be permitted to state in written marketing and
promotional materials relating to the Transferred Business that the Transferred
Business was “formerly known as the Nordson UV Graphic Arts Business.” In
addition, for a period of six (6) months after the Closing Date, Baldwin shall
be permitted to sell the inventory of the Transferred Business existing as of
the Closing Date that contains the Nordson name and/or logo; provided that
Baldwin shall use commercially reasonable efforts to cease using the Nordson
name and logo in connection with the sale of such inventory as soon as
reasonably practicable.
          (i) U.K. Lease Agreement. Nordson UV Limited is currently the lessee
as reflected in the lease dated September 17, 2001 between Nordson UV Limited
and Slough Trading Estate Limited and attached hereto as Schedule 7(i) (the
“U.K. Lease”). Baldwin agrees that on the Closing Date, it shall execute a Deed
of Release and Substitution, in the form attached as Exhibit D (the “Lease Deed
of Substitution”), in which Baldwin shall be substituted as surety under
Section 9 of the U.K. Lease effective the Closing Date. Baldwin further agrees
that it shall be solely responsible for all of the obligations as lessee,
including but not limited to any payment for dilapidations expense and any
expense related to the exercise of the Option to Determine (as provided in
Section 8 of the U.K. Lease). Notwithstanding the foregoing, Nordson shall be
responsible for the dilapidations expense incurred as a result of its tenancy
prior to the Closing Date, which the parties hereby agree is an amount equal to
£251,000. Such amount shall be subtracted from the first scheduled payment under
the Promissory Note (as converted from British Pounds to U.S. Dollars at the
exchange rate in effect on the date of such payment), and shall constitute the
maximum dilapidations cost to be incurred by Nordson. Except as provided in the
following sentence, Nordson shall have no further obligation with respect to
dilapidations or other charges relating to the Leigh Road property or otherwise
under the U.K. Lease. In addition, Nordson shall pay Baldwin the actual amount
of penalty rent as set forth in Section 8.3 of the U.K. Lease, in an amount not
to exceed £432,526.60, if and when Baldwin (a) elects to exercise its Option to
Determine the U.K. Lease at the expiration of the tenth year of the Term, as
provided for in Section 8 of the U.K. Lease, pursuant to bona fide documentation
evidencing the same, copies of which shall be delivered to Nordson promptly
after execution, and (b) fully vacates the Leigh Road property in accordance
with the terms of the U.K. Lease. It is expressly agreed that Nordson shall have
no indemnity obligation for penalty rent in the event Baldwin elects not to
exercise its right to Determine or at any time enters into a new or amended
lease agreement with respect to the Leigh Road property for any time period
after the expiration of the tenth year of the Term of the U.K. Lease.

20



--------------------------------------------------------------------------------



 



          (j) Tax Matters.
               (i) Nordson and Baldwin agree that an election under
Section 338(h)(10) of the Code (and each similar provision of any applicable
state or local law) (collectively, the “Section 338(h)(10) Elections”) shall be
made with respect to the sale by Nordson of the Horizon Lamps Shares to the U.S.
Acquisition Subsidiary pursuant to this Agreement. The parties agree that the
purchase price relating to the Horizon Lamps Shares shall be allocated among the
assets of Horizon Lamps consistent with the manner set forth on Schedule 7(j)
hereto. At the Closing, Nordson will deliver to Baldwin an IRS Form 8023, and
any similar form provided for under state, local or foreign law, reflecting each
Section 338(h)(10) Election, each fully executed by Nordson. As reasonably
requested from time to time by Baldwin (whether before, at or after the
Closing), Nordson shall assist and provide the necessary information to Baldwin
in connection with the preparation of any form or document required to effect a
valid and timely Section 338(h)(10) Election, including IRS Form 8883, any
similar form under state, local or other law and any schedules or attachments
thereto.
               (ii) Effective prior to the Closing Date, Nordson UV Limited
shall make a valid election to be treated for U.S. federal income tax purposes
as a disregarded entity of Nordson, with a copy of such election to be provided
to Baldwin.
               (iii) Between the date of this Agreement and the Closing Date,
Nordson shall cause the Transferred Entities to file on a timely basis all Tax
Returns that are required under Applicable Law to be filed by them on or prior
to the Closing Date, subject to extensions that may be available under
Applicable Law. Baldwin shall cause to be filed on a timely basis all Tax
Returns for the Transferred Entities that are required under Applicable Law to
be filed by them with respect to taxable periods that end after the Closing
Date. Nordson shall indemnify Baldwin from and against all liabilities for Taxes
(including any penalties and interest related thereto) attributable to the
income, business, assets, operations, activities and status of the Transferred
Entities for periods or portions thereof ending on or prior to the Closing Date,
but only to the extent the payment of such Taxes is not reserved in the Closing
Date Balance Sheet. Baldwin shall pay, indemnify and hold harmless Nordson from
and against all liabilities for Taxes (including any penalties and interest
related thereto) attributable to the income, business, assets, operations,
activities and status of the Transferred Entities for periods or portions
thereof beginning after the Closing Date.
               (iv) Whenever it is necessary to determine the liability for
Taxes for a portion of a taxable year or taxable period that begins before and
ends after the Closing Date, the determination of the Taxes for the portion of
the taxable year or taxable period ending on the Closing Date (the “First
Period”), and for the portion of the taxable year or taxable period beginning
after the Closing Date (the “Second Period”), shall be determined by assuming
that the First Period ended at midnight on the Closing Date and that the Second
Period began immediately thereafter, except that exemptions, allowances or
deductions that are calculated on an annual basis and annual property taxes
shall be prorated on the basis of the number of days in the annual period
elapsed through the Closing Date as compared to the number of days in the annual
period elapsing after the Closing Date.

21



--------------------------------------------------------------------------------



 



               (v) Nordson shall be entitled to any refund of any estimated
Taxes paid by the Transferred Entities with respect to periods ending on or
before the Closing Date, to the extent that such refund is not recognised on the
latest filed accounts of the Transferred Entities or on the Closing Date Balance
Sheet. Nordson shall have the right to determine whether any claim for such a
refund of Taxes shall be made by the Transferred Entities. If Nordson elects to
make any such claim for refund, Baldwin shall reasonably cooperate with Nordson
in connection therewith.
               (vi) Without the prior written consent of Nordson, such consent
not to be unreasonably withheld, none of Baldwin or the Acquisition Subsidiaries
shall make any election or file any amended Tax Return or propose or agree to
any adjustment of any item with the Internal Revenue Service or any other Taxing
Authority with respect to any period ending on, before or including the Closing
Date that would have the effect of increasing the liability for any Taxes or
reducing any Tax benefit of Nordson or (unless any resulting indemnification
obligations of Nordson are waived by Baldwin) the Transferred Entities.
               (vii) Stamp Duties. Baldwin shall pay any stamp duties or other
transfer Taxes arising as a result of the closing of the transactions
contemplated hereby.
               (viii) Registrations of Ownership. Baldwin shall cause the
Acquisition Subsidiaries to become registered as members of Nordson UV Limited
and Horizon Lamps as promptly as reasonably practicable on or after the Closing
Date, and Nordson agrees to reasonably cooperate in connection with the
obtaining of such registration. Nordson hereby agrees that for the period
starting from the Closing Date and ending when the Acquisition Subsidiaries are
registered as members of Nordson UV Limited and Horizon Lamps respectively,
(A) it shall hold the Nordson UV Limited Shares and Horizon Lamps Shares in
trust for the benefit of the relevant Acquisition Subsidiary, which shall be the
sole beneficial owner thereof; and (B) for so long as any of the Nordson UV
Limited Shares and Horizon Lamps Shares remain registered in its name it will
(X) not exercise any of its rights as member of Nordson UV Limited and Horizon
Lamps or appoint any other person to exercise such rights; and (Y) hold in trust
for and pay or deliver to the relevant Acquisition Subsidiary any distributions
or notices, documents or other communications that may be received after the
date of this deed by Nordson in its capacity as a member of Nordson UV Limited
and/or Horizon Lamps (as appropriate) from such company or any third party.
Baldwin shall indemnify Nordson from and against any liabilities or expenses
that Nordson may incur as a result of the registration of the Nordson UV Limited
Shares or Horizon Lamps Shares in Nordson’s name at any time after the Closing
Date.
               (ix) Book and Records. Nordson agrees that all of the statutory
books and registers, financial and accounting books and documents of record,
bank mandates and cheque books of the Transferred Entities will be held as of
the Closing Date in offices of the Transferred Entities or will be sent by
Nordson to offices of the Transferred Entities within thirty (30) days of the
Closing Date at Nordson’s expense. Baldwin agrees that it will (a) provide
Nordson with access to the books and records of the Transferred Entities after
the Closing Date as shall be reasonably necessary to permit Nordson to fulfill
its financial reporting obligations with respect to the results of operations of
the Transferred Entities during the month in which the

22



--------------------------------------------------------------------------------



 



Closing occurs and (b) cause the employees of the Transferred Entities who
normally complete Nordson’s subsidiary monthly reporting package to complete
such a package for Nordson with respect to the month in which the Closing
occurs.
          (k) Nordson Intercompany Accounts and Assets.
               (i) Intercompany Payables and Receivables. All intercompany
payables and receivables owing between Nordson or any of the Nordson Retained
Subsidiaries, on the one hand, and any of the Transferred Entities, on the other
hand, shall be satisfied as of the Closing Date. After the Closing Date, none of
Baldwin or any of the Acquisition Subsidiaries or the Transferred Entities shall
have any right to receive any payment pursuant to any such payables or
receivables. On the Closing Date, Nordson shall cause all of the cash balances
held by the Transferred Entities to be distributed to Nordson or the Nordson
Retained Subsidiaries designated by Nordson, and none of Baldwin, the
Acquisition Subsidiaries or any of the Transferred Entities shall have any right
to such cash balances after the Closing Date.
               (ii) Nordson Third Party Receivables. After the Closing Date,
Nordson shall pay to Baldwin all amounts paid to Nordson or the Nordson Retained
Subsidiaries with respect to the accounts receivable of the Transferred Business
that are held, as of the Closing Date, in the name of Nordson or any of the
Nordson Retained Subsidiaries. Nordson shall make such payments to Baldwin
promptly after the end of each calendar month after the Closing Date in which
any amounts are paid to Nordson or the Nordson Retained Subsidiaries. None of
Nordson or any of the Nordson Retained Subsidiaries will have any obligation to
seek the collection, or any responsibility for the non-payment, of any accounts
receivable of the Transferred Business held by them as of the Closing Date;
provided that Nordson shall cooperate in good faith to permit Baldwin to
undertake commercially reasonable collection efforts relating to any such
receivables that are not paid within a commercially reasonable time after the
Closing Date. On the Closing Date, Nordson shall provide Baldwin with a list of
all accounts receivable of the Transferred Business held by Nordson and the
Nordson Retained Subsidiaries as of that date.
               (iii) Customer Advances. All customer advances held as of the
Closing Date by Nordson or any of the Nordson Retained Subsidiaries with respect
to uncompleted orders for the purchase of goods from the Transferred Business
will be paid to Baldwin on the Closing Date in the same currency in which such
advances were paid to Nordson or the applicable Nordson Retained Subsidiary. On
the Closing Date, Nordson shall provide Baldwin with a list of all such customer
advances existing as of that date.
               (iv) Open Purchase Orders. With respect to uncompleted purchase
orders for the purchase of goods from the Transferred Business that are held as
of the Closing Date by Nordson or any of the Nordson Retained Subsidiaries, the
applicable Nordson entity shall transfer such uncompleted purchase order to
Baldwin as of the Closing Date, and Baldwin shall assume such uncompleted
purchase order and shall cause the applicable Transferred Entity to complete the
uncompleted purchase order and honor all obligations thereunder. On the

23



--------------------------------------------------------------------------------



 



Closing Date, Nordson shall provide Baldwin with a list of all such uncompleted
purchase orders existing as of that date.
               (v) Inventory Transfer. On the Closing Date, Nordson and the
applicable Nordson Retained Subsidiaries shall transfer to Baldwin, at no cost
to Baldwin, all right, title and interest in and to the additional parts
inventory that are held by them as of the Closing Date exclusively to serve
local customers of the Transferred Business. Nordson shall, at its cost, ship
such inventory within thirty (30) days of the Closing Date to the location
designated by Baldwin.
     8. Conditions to Obligations of Baldwin. The obligation of Baldwin and the
Acquisition Subsidiaries to effect the Closing is subject to the satisfaction on
or prior to the Closing Date of the following conditions:
          (a) Representations and Warranties True on Closing Date. Nordson’s
representations and warranties made in this Agreement shall be true in all
material respects as of the Closing Date, and Nordson shall have delivered to
Baldwin a certificate certifying the same.
          (b) Compliance with Agreement. Nordson shall have performed and
complied with all of its obligations under this Agreement that are to be
performed or complied with by it prior to or on the Closing Date, and Nordson
shall have delivered to Baldwin a certificate certifying the same.
          (c) No Litigation. No litigation, proceeding, investigation or inquiry
is pending or threatened that, if sustained, would enjoin or prevent the
consummation of the transactions contemplated by the Transaction Documents.
          (d) Third-Party Consents and Approvals. Each of the consents and
approvals identified on Schedule 8(d) shall have been obtained and shall be in
full force and effect. Nordson shall have also delivered to Baldwin an
agreement, in form and substance reasonably acceptable to Baldwin, pursuant to
which (i) Nordson surrenders all of its right, title and interest in, to and
under that certain lease agreement dated March 17, 2006, between Marino Terra
Firma, as landlord, and Horizon Lamps and Nordson, as tenants, for space within
the building located at 2 Danforth Drive, Easton, Pennsylvania (the
“Pennsylvania Lease”), and (ii) the landlord under the Pennsylvania Lease has
consented to the removal of Nordson as a tenant under the Pennsylvania Lease
without any corresponding increase or modification to, or expansion of, the
liabilities and obligations of the tenant under the Pennsylvania Lease (except
with Baldwin’s prior written consent to any such increase, modification or
expansion) such that, following the Closing, Horizon Lamps is the only tenant
under the Pennsylvania Lease. With respect to that certain Condominium Unit
Apartment Lease dated September 1, 2005, between Sutfin Mechanical, Inc., as
landlord, and Nordson and Barry Cormier, as tenants, for space within the
building located at 23839 West Andrew Road, Plainfield, Illinois (the “Illinois
Leased Premises”) (as amended and renewed, the “Illinois Lease”), Nordson shall
have also delivered to Baldwin, in form and substance reasonably acceptable to
Baldwin, (x) the written consent of the landlord under the Illinois Lease to the
assignment of the Illinois Lease by Nordson to Baldwin,

24



--------------------------------------------------------------------------------



 



or its designated affiliate, and to the surrender of all of Barry Cormier’s
right, title and interest in, to and under the Illinois Lease, (y) Barry
Cormier’s written surrender of all of his right, title and interest in, to and
under the Illinois Lease, and (z) any consents or waivers required from any
other party, including any consents or waivers required pursuant to a
Condominium Declaration affecting the property of which the Illinois Leased
Premises is a part, in order to assign the Illinois Lease to Baldwin, or its
designated affiliate.
          (e) Alliance Agreements Nordson and Baldwin shall have agreed to
terminate the existing alliance agreements between them.
          (f) Material Adverse Change. There shall not have occurred any
material adverse change in the assets, liabilities, financial condition or
results of operations of the Transferred Business.
          (g) Transition Services Agreement. Nordson and Baldwin shall have
entered into a transition services agreement, in the form attached hereto as
Exhibit E (the “Transition Services Agreement”).
          (h) Key Employees. Each of Jim Ainsworth and Eric Zhang shall have
executed an employment agreement with Baldwin or the Transferred Entity
designated by Baldwin effective as of the Closing Date, and Mike Connors shall
have agreed to become employed as of the Closing Date by Baldwin or the
Transferred Entity designated by Baldwin.
          (i) Resignations. Resignation letters shall have been executed and
delivered by any of the directors and officers of the Transferred Entities who
are not contemplated to be employed by the Transferred Entities after the
Closing Date.
          (j) Pension Conditions. On or prior to the Closing Date:
               (i) Nordson will procure that the trustees of the Nordson UV RBS,
Nordson (UK) Limited and the Nordson UV Limited Pension Subsidiaries enter into
a Deed of Substitution and Amendment, in the form attached hereto as Exhibit F,
and Scheme Apportionment Arrangements, in a form reasonably acceptable to
Nordson and Baldwin (the “Scheme Apportionment Arrangements”), these two
documents to be executed in that order, such that Nordson (UK) Limited becomes
the principal employer in relation to that scheme;
               (ii) The Scheme Apportionment Arrangements must have the effect
that the share of the difference (as defined in the Employer Debt Regulations)
of Nordson UV Limited and any or all of the Nordson UV Limited Pension
Subsidiaries in relation to any debt which arises under section 75 or 75A of the
Pensions Act 1995 (and any regulations made thereunder) is set at/reduced to
£250 and the balance of the amount which would have been their liability share
(as defined in the Employer Debt Regulations) in relation to those persons is
apportioned to Nordson (UK) Limited;

25



--------------------------------------------------------------------------------



 



               (iii) Nordson shall pay or procure the payment on behalf of
Nordson UV Limited and each of the Nordson UV Limited Pension Subsidiaries of
any cessation expenses (within the meaning of the Employer Debt Regulations)
that arise; and
               (iv) Nordson shall procure that the trustees of the Nordson UV
RBS discharge Nordson UV Limited and each of the Nordson UV Limited Pension
Subsidiaries from any debt payable under section 75 or 75A of the Pensions Act
1995 or any regulations made thereunder upon payment of each £250 and any
cessation expenses (within the meaning of the Employer Debt Regulations) that
arise.
     9. Conditions to Obligations of Nordson. The obligation of Nordson to
effect the Closing is subject to the satisfaction on or prior to the Closing
Date of the following conditions:
          (a) Representations and Warranties True on Closing Date. The
representations and warranties of Baldwin and the Acquisition Subsidiaries made
in this Agreement shall be true in all material respects as of the Closing Date,
and Baldwin and the Acquisition Subsidiaries shall have delivered to Nordson a
certificate certifying the same.
          (b) Compliance with Agreement. Baldwin and the Acquisition
Subsidiaries have performed and complied with all of their obligations under
this Agreement that are to be performed or complied with by them prior to or on
the Closing Date, and Baldwin and the Acquisition Subsidiaries shall have
delivered to Nordson a certificate certifying the same.
          (c) No Litigation. No litigation, proceeding, investigation or inquiry
is pending or threatened that, if sustained, would enjoin or prevent the
consummation of the transactions contemplated by the Transaction Documents.
          (d) Third-Party Consents and Approvals. Each of the consents and
approvals identified on Schedule 8(d) shall have been obtained and shall be in
full force and effect.
          (e) Alliance Agreements. Nordson and Baldwin shall have agreed to
terminate the existing alliance agreements between them.
          (f) Supply Agreement. Nordson and Baldwin shall have entered into a
supply agreement, in the form attached hereto as Exhibit G (the “Supply
Agreement”), providing for the continued supply by the Transferred Entities of
microwave bulbs to Nordson’s Microwave Business for a period of at least
eighteen (18) months after the Closing Date. (Baldwin agrees and acknowledges
that, as of the Closing Date, Jim Ainsworth will have the authority to sign the
Supply Agreement on behalf of Nordson UV Limited, effective to make such
agreement binding against Nordson UV Limited after the Closing Date.)
          (g) Transition Services Agreement. Nordson and Baldwin shall have
entered into the Transition Services Agreement.
          (h) U.K. Lease Agreement. Baldwin shall have executed the Lease Deed
of Substitution.

26



--------------------------------------------------------------------------------



 



     10. Survival of Representations, Warranties and Covenants. The
representations and warranties made by Nordson, Baldwin and the Acquisition
Subsidiaries in this Agreement shall survive the sale and purchase of the
Transferred Shares pursuant to this Agreement and any investigation or inquiry
made by any of them, although any claim for indemnification with respect to the
breach of representations and warranties must be brought within the following
periods:
          (a) With respect to the representations and warranties set forth in
Section 5(a) (Ownership of Shares), Section 5(b) (Organization and Authority),
Section 5(c) (No Conflict), Section 5(s) (No Finder’s Fee or Brokerage
Commission), Section 6(a) (Organization and Authority), Section 6(b) (No
Conflict) and Section 6(c) (No Finder’s Fee or Brokerage Commission), without
limitation as to time;
          (b) With respect to the representations and warranties set forth in
Section 5(l) (Environmental), within fifteen (15) months following the Closing
Date;
          (c) With respect to the representations and warranties set forth in
Section 5(r) (Taxes), until two months after the lapse of time specified in the
applicable statute of limitations; and
          (d) With respect to all representations and warranties not referred to
in clauses (a), (b) or (c) of this Section 10, within a period of fifteen
(15) months following the Closing Date.
Any claim brought within the periods described above will continue to survive
until it is resolved. Subject to Section 11(c)(ii), a claim for a breach of any
of the covenants made by Nordson or Baldwin in this Agreement may be brought at
any time.
     11. Indemnification.
          (a) Indemnification by Nordson. Subject to the limitations in
Sections 10, 11(c) and 11(e), Nordson shall indemnify Baldwin, the Acquisition
Subsidiaries, and their affiliates, successors and assigns and, after the
Closing Date, the Transferred Entities (the “Baldwin Indemnified Parties”)
against (net of any insurance proceeds or any other payment received by or on
behalf of any of them relating thereto) any expense, loss, liability or claim
(including reasonable attorneys’ fees and expenses) (“Losses”) incurred by the
Baldwin Indemnified Parties by reason of (i) the breach of any of the
representations or warranties made by Nordson in this Agreement, (ii) the breach
by Nordson of any of the covenants made by it in this Agreement, (iii) the
breach by any of the Transferred Entities of any applicable employment contract
or employee benefit plan, or the violation by any of the Transferred Entities of
any Applicable Law, relating to the employment of any officer, employee or
director by any of the Transferred Entities prior to the Closing Date, (iv) any
claim or action brought against any of the Transferred Entities by Jetrion
relating to a fire on or about September 30, 2009 in Jetrion’s Ypsilanti,
Michigan facility allegedly caused by a UV lamp sold by Nordson UV, or (v) any
Environmental Claim arising out of or relating to the operation by Nordson or
any of the Transferred Entities of the Leased Real Property at any time prior to
the Closing Date or the

27



--------------------------------------------------------------------------------



 



Release of any Hazardous Substances by Nordson or any of the Transferred
Entities on or from the Leased Real Property at any time prior to the Closing
Date.
          (b) Indemnification by Baldwin. Subject to the limitations in
Sections 10, 11(c) and 11(e), Baldwin and the Acquisition Subsidiaries shall
jointly and severally indemnify Nordson, and its affiliates, successors and
assigns (the “Nordson Indemnified Parties”) against any Losses incurred by any
of them by reason of (i) the breach of any of the representations or warranties
made by Baldwin and the Acquisition Subsidiaries in this Agreement or (ii) the
breach by any of Baldwin or the Acquisition Subsidiaries of any of the covenants
made by any of them in this Agreement. If Baldwin or the Acquisition
Subsidiaries become obligated to provide indemnification under this Section
11(b) prior to the Maturity Date of the Promissory Note, then the amount of any
such indemnification shall be added to the principal amount of the Promissory
Note then outstanding.
          (c) Deductible; Indemnity Cap.
               (i) The Baldwin Indemnified Parties shall not be entitled to
indemnification under Section 11(a)(i), and the Nordson Indemnified Parties will
not be entitled to indemnification under Section 11(b)(i), unless the aggregate
amount of the Losses for which they would otherwise be entitled to
indemnification exceeds $50,000 (the “Deductible”). Once the aggregate amount of
Losses under Section 11(a)(i) or 11(b)(i), as applicable, exceeds the
Deductible, the Baldwin Indemnified Parties or the Nordson Indemnified Parties,
as applicable, shall be entitled to indemnification for the amount of the Losses
in excess of the Deductible. Subject to the indemnification provided in Section
7(f) (U.K. Pension Matters), with respect to which there shall be no limit on
Nordson’s indemnification obligations, and Section 11(c)(ii), with respect to
which the separate indemnity cap provided in such Section shall apply, Nordson
will not be required to pay indemnification under this Agreement in an aggregate
amount that exceeds the Purchase Price, as adjusted pursuant to Section 4 (the
“Indemnity Cap”).
               (ii) Notwithstanding Section 11(c)(i), the maximum liability of
Nordson with respect to its indemnification obligations under
(A) Section 11(a)(i) with respect to the representations and warranties set
forth in Section 5(l) (Environmental) and (B) Section 11(a)(v) ((A) and (B)
together, the “Environmental Indemnity”) shall be $2,150,000 in the aggregate.
The Environmental Indemnity shall expire on the date that is fifteen (15) months
after the Closing Date; provided that any claim brought within this time period
will continue to survive until it is resolved.
          (d) Notice of Third-Party Claims. If a third party asserts a claim for
which any of the parties is entitled to indemnification under this Section 11,
the party against whom the claim is asserted will give prompt notice of the
claim to the party required to pay the indemnification (the “Indemnifying
Party”). The failure to give any such notice will not, however, relieve the
Indemnifying Party of his or its obligation to indemnify the other party (the
“Indemnified Party”). The Indemnifying Party will have the right to assume
control of the defense against the claim, at his or its expense, and to
compromise and settle the claim; except that the Indemnifying Party shall not
settle such claim without the consent of the Indemnified

28



--------------------------------------------------------------------------------



 



Party unless the settlement includes a complete release of the Indemnified
Party. Each of the parties will cooperate reasonably in any such defense. If the
Indemnifying Party does not assume control of the defense, the party against
whom the claim is asserted will have the right, at the expense of the
Indemnifying Party, to undertake the defense and to compromise or settle the
claim as he or it deems appropriate.
          (e) Further Limitations and Qualifications on Indemnification.
               (i) Notwithstanding anything herein to the contrary, (A) the
parties shall not have a right to indemnification with respect to any loss of
profits or any consequential, indirect, special or punitive damages and
(B) Nordson shall have no liability under this Agreement to the extent the
expense, loss or liability comprising the applicable Losses has been reserved or
provided for in the Reference Date Balance Sheet or the Closing Date Balance
Sheet.
               (ii) If, as of the Closing, Baldwin or its advisors has knowledge
that any of the representations and warranties contained in Section 5 is untrue,
then Nordson shall have no liability or indemnification obligation hereunder by
reason of such misrepresentation or breach of warranty.
               (iii) Except with respect to a claim for fraud, a claim for
specific performance pursuant to Section 13, or the failure of Baldwin to
satisfy any of its obligations under the Promissory Note, the parties hereby
acknowledge and agree that the indemnification rights of the parties under this
Section 11 represent the sole and exclusive remedy that the parties have for the
matters addressed by this Section 11, including any breach of this Agreement or
any of the other agreements or instruments contemplated by this Agreement.
     12. Termination. Anything in this Agreement to the contrary
notwithstanding, this Agreement may be terminated and the transactions
contemplated hereby abandoned at any time on or prior to the Closing Date:
          (a) by the written consent of Nordson and Baldwin (on behalf of itself
and the Acquisition Subsidiaries);
          (b) by Baldwin (on behalf of itself and the Acquisition Subsidiaries)
(i) if any of the conditions set forth in Section 8 of this Agreement has not
been satisfied, or has become incapable of being satisfied, on or before the
Closing Date, (ii) Baldwin has given Nordson ten (10) days notice of such
matter, (iii) Nordson has failed to cure or cause to be cured such matter within
such ten (10) days, and (iv) Baldwin and the Acquisition Subsidiaries are not
otherwise in material default under this Agreement;
          (c) by Nordson (i) if any of the conditions set forth in Section 9 of
this Agreement has not been satisfied, or has become incapable of being
satisfied, on or before the Closing Date, (ii) Nordson has given Baldwin ten
(10) days notice of such matter, (iii) Baldwin has failed to cure such matter
within such ten (10) days, and (iv) Nordson is not otherwise in material default
under this Agreement; or

29



--------------------------------------------------------------------------------



 



          (d) by Baldwin (on behalf of itself and the Acquisition Subsidiaries)
or by Nordson if the Closing has not occurred on or before July 31, 2010 or such
later date as the parties may agree upon (and the terminating party is not
otherwise in material default under this Agreement).
     If this Agreement is terminated in a manner permitted by any of subsections
(a)-(d) of this Section 12, this Agreement will become void and of no further
force and effect, and none of the parties hereto will have any liability to the
other parties in respect of such termination of this Agreement; provided,
however, that (i) nothing in this Section 12 shall relieve any party from
liability it may have hereunder for a breach of this Agreement prior to such
termination, and the other parties’ right to pursue all legal remedies for such
breach will survive such termination, (ii) the parties’ obligations in
Section 11 shall survive, and (iii) the parties shall remain subject to the
Confidentiality Agreement in accordance with its terms.
     13. Post Closing Restrictions on Nordson.
          (a) Nordson covenants with Baldwin that it shall not, and shall cause
each of its subsidiaries not to, directly or indirectly:
               (i) at any time during the period of five (5) years beginning
with the Closing Date, engage in, or invest in or own any business that is
engaged in, the sale of non-microwave-powered ultraviolet curing systems or
lamps to customers in the graphic arts market where UV-cured inks and coatings
are applied to flat sheet or web-based materials that are made of paper,
cardboard or flexible packaged materials (the “Restricted Business”);
               (ii) at any time during the period of three (3) years beginning
with the Closing Date (A) offer employment to, enter into a contract for the
services of, or attempt to entice away from any of Baldwin, its subsidiaries or
the Transferred Entities, any individual who is at the time of the offer or
attempt, and was at the Closing Date, employed in an executive, managerial,
marketing or senior technical position with the Transferred Business, or
(B) facilitate the making of any such offer or attempt by any other Person,
unless in the case of either (A) or (B) the employment of the individual is for
any reason terminated by any of Baldwin, its subsidiaries or the Transferred
Entities after the Closing Date; or
               (iii) at any time after the Closing Date, use in the course of
any business the words “Horizon Lamps” or “Primarc” or any colorable imitation
thereof.
          (b) The covenants in this Section 13 are intended for the benefit of
Baldwin and each of the Transferred Entities and apply to actions carried out by
Nordson or any of its subsidiaries in any capacity and whether directly or
indirectly, on Nordson’s or any of its subsidaries’ own behalf, on behalf of any
other person or jointly with any other person.
          (c) Nothing in this Section 13 shall prevent Nordson or any of its
subsidiaries from owning up to 5% of any equity securities of any company traded
on any U.S. national securities exchange or any other internationally recognized
investment or stock exchange, regardless of whether such company is engaged to
any extent in the Restricted Business.

30



--------------------------------------------------------------------------------



 



          (d) Nothing in this Section 13 shall prevent Nordson or any of its
subsidiaries from acquiring, directly or indirectly, shares, other equity
interests or substantially all of the assets of any business that is engaged in
part in the Restricted Business if the revenue attributable to such portion of
the business does not, as of the date of the acquisition, constitute more than
10% of the revenue of the acquired business taken as a whole.
          (e) Each of the covenants in this Section 13 is a separate undertaking
by Nordson and shall be enforceable by Baldwin separately and independently of
its right to enforce any one or more of the other covenants contained in this
Section 13. Each of the covenants in this Section 13 is considered fair and
reasonable by the parties, but if any restriction is found to be unenforceable,
but would be valid if any part of it were deleted or the period or area of
application reduced, the restriction shall apply with such modifications as may
be necessary to make it valid and enforceable.
          (f) The consideration for the undertakings contained in this
Section 13 is included in the Purchase Price, as set out in Section 2(b) of this
Agreement.
     14. Miscellaneous.
          (a) Expenses. Each of the parties will pay its own expenses incurred
in connection with the negotiation, execution and performance of this Agreement
and the completion of the transactions contemplated by this Agreement, including
fees and expenses of counsel, accountants and other advisors. Notwithstanding
the foregoing, on the Closing Date, Nordson will pay to Baldwin $650,000 in the
aggregate to cover Baldwin’s out-of-pocket expenses incurred in connection with
the transactions contemplated hereby. Baldwin agrees that it will use such funds
only to pay such transaction costs. Upon the payment by Nordson of such funds to
Baldwin under this Section 14(a), the Principal Amount of the Promissory Note
shall be correspondingly increased.
          (b) Entire Agreement. This Agreement, its exhibits and schedules and
the Confidentiality Agreement contain the entire understanding between Nordson,
Baldwin and the Acquisition Subsidiaries on this subject matter, and there are
no representations, warranties or covenants by or between them other than those
set forth in this Agreement and its exhibits and schedules; provided that
nothing in the schedules to this Agreement is intended to broaden the scope of
any representation or warranty contained in this Agreement. The schedules and
the information and disclosures contained therein are intended only to qualify
and limit the representations and warranties of Nordson contained in this
Agreement and shall not be deemed to expand in any way the scope or effect of
any such representation or warranties. No reference to or disclosure of any item
or other matter in any schedule shall be construed as an admission or indication
that such item is required to be referred to or disclosed in any other schedule.
Inclusion of any item in a schedule does not constitute a determination by the
representing party that such item is material and shall not be deemed to
establish a standard of materiality. No disclosure in any schedule relating to
any possible breach or violation of any agreement, Applicable Law or any
potential adverse contingency shall be construed as an admission or

31



--------------------------------------------------------------------------------



 



indication that any such breach or violation exists or has actually occurred or
that such adverse contingency will actually occur.
          (c) Waiver. Any of the terms or conditions of this Agreement may be
waived in writing at any time by the party that is entitled to the benefit of
that term or condition. No waiver by any party of any of its rights on any one
occasion shall operate as a waiver of any other of its rights or any of its
rights on a future occasion.
          (d) Governing Law; Dispute Resolution. The validity, interpretation
and enforceability of this Agreement will be governed by the laws of the State
of Connecticut, without regard to choice of law or conflict of law rules or
principles. In the event of a dispute regarding this Agreement or the
transactions contemplated by it, the parties will in good faith use commercially
reasonable efforts to resolve the dispute on an amicable basis. If the dispute
is not resolved on that basis within sixty (60) days, any party may refer the
dispute (other than a dispute that is covered by Section 4) for resolution by
one arbitrator in an arbitration administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction. Any such arbitration will take place in Hartford, Connecticut.
Depositions shall be conducted in accordance with the federal rules of civil
procedure. The arbitrator shall be required to provide in writing to the parties
the basis for the award or order of such arbitrator, and a court reporter shall
record all hearings, with such record constituting the official transcript of
such proceedings. The prevailing party shall be entitled to reasonable
attorney’s fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled. Each of the parties to this
Agreement consents to personal jurisdiction for any legal or equitable action
sought in any state or federal court located in the State of Connecticut having
subject matter jurisdiction. A party may seek a preliminary injunction or other
preliminary judicial relief if in his or its judgment such action is necessary
to avoid irreparable damage. Despite any such action, the parties shall continue
to participate in good faith in the procedures set forth in this Section 14(d).
All applicable statutes of limitation shall be tolled during the pendency of any
arbitration hereunder, and the parties agree to take such action, if any,
required to effectuate such tolling. This agreement to arbitrate shall be
enforceable under the Uniform Arbitration Act. Any court of competent
jurisdiction may confirm, or enter a judgment upon, any arbitration award issued
pursuant to this Section 14(d), and the parties hereby consent thereto. In any
judicial action to compel arbitration under this Section 14(d) or to enforce an
arbitral award, the prevailing party shall be entitled to an award of the
reasonable expenses (including attorneys’ fees) incurred in bringing or
defending the action. Each party hereby irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to this Agreement, the other
agreements, documents and certificates contemplated hereby and the transactions
contemplated hereby and thereby or the actions of such party in the negotiation,
administration, performance and enforcement hereof and thereof.
          (e) Notices. Any notice or other communication required or permitted
under this Agreement will be adequately given when it is personally delivered;
when it is sent by fax,

32



--------------------------------------------------------------------------------



 



with confirmation of receipt; or one day after it is sent by overnight courier
paid by the sender, and addressed as follows:
     to Baldwin or any of the Acquisition Subsidiaries at:
Baldwin Technology Company, Inc.
2 Trap Falls Road, Suite 402
Shelton, Connecticut 06484
Fax no.: (203) 402-5500
Attn: Karl S. Puehringer
President and Chief Executive Officer
     to Nordson:
Nordson Corporation
28601 Clemens Road
Westlake, Ohio 44145
Fax no.: (440) 892-9253
Attn: Robert E. Veillette
Vice President, General Counsel & Secretary
     Any party may change the address or fax number to which notices or other
communications are to be given by furnishing the other parties with written
notice of the change.
          (f) Assignment. None of the parties may assign this Agreement without
the prior written consent of the other parties; provided that Baldwin and the
Acquisition Subsidiaries may make collateral assignments of their rights under
this Agreement to their lenders and/or lenders’ agents.
          (g) Table of Contents; Preamble; Headings. The table of contents, the
preamble to this Agreement, and the headings used in this Agreement are for
convenience of reference only and are not intended to affect the interpretation
of this Agreement.
          (h) Binding Effect. This Agreement shall be binding upon and shall
inure to the exclusive benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and permitted
assigns. Except as otherwise expressly provided in this Agreement, this
Agreement is not intended to, nor shall it, create any rights in any Person
other than the parties hereto.
          (i) Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
Applicable Law. If any portion of this Agreement is declared invalid for any
reason in any jurisdiction, such declaration shall have no effect upon the
remaining portions of this Agreement, which shall continue in full force and
effect as if this Agreement had been executed with the invalid portions thereof
deleted; provided, however, if such severability will negate in any material
respect the monetary terms of this Agreement, then the parties shall negotiate
in good faith to amend the invalid terms in a manner so that such terms shall
not be invalid and will not modify in any material respect the

33



--------------------------------------------------------------------------------



 



monetary terms of this Agreement unless otherwise agreed to by the parties.
Furthermore, the entirety of this Agreement shall continue in full force and
effect in all other jurisdictions.
          (j) Further Assurances. Each of the parties hereto shall, at its own
expense, execute and deliver such documents and take such further actions as may
be reasonably required to carry out the provisions of this Agreement and the
Transaction Documents and to give effect to the transactions contemplated by
this Agreement and the Transaction Documents.
          (k) Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original but both of which together shall
constitute one and the same instrument.
          (l) Public Announcements. Neither Nordson nor Baldwin shall issue a
public announcement regarding the consummation of the transactions contemplated
hereby without obtaining the advance approval of the proposed release by the
other party.
[signatures follow on the next page]

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Nordson, Baldwin and the Acquisition Subsidiaries have
executed this Agreement on the date first written above.

          NORDSON CORPORATION
      By:   /s/ Robert E. Veillette         Name:   Robert E. Veillette       
Title:   Vice President, General Counsel & Secretary        BALDWIN TECHNOLOGY
COMPANY, INC.
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   President and CEO        BALDWIN AMERICAS CORPORATION
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   President       

          BALDWIN EUROPE CONSOLIDATED BV
By: Baldwin Graphic Equipment BV
Title: Managing Director
Represented by:
      /s/ J.B.A.H. Willems       Name:   J.B.A.H. Willems      Title:   Managing
Director              /s/ John P. Jordan       Name:   John P. Jordan     
Title:   Managing Director       

35



--------------------------------------------------------------------------------



 



Exhibit A
DEFINED TERMS
“Acquisition Subsidiaries” is defined in the first paragraph of this Agreement.
“ACT” is defined in the recitals to this Agreement.
“Agreement” is defined in the first paragraph of this Agreement.
“Applicable Law” means any applicable U.S., foreign or supra-national, federal,
state or local, statute, law, ordinance, regulation, rule, code, order (whether
executive, legislative, judicial or otherwise), permit, judgment, injunction,
notice, decree, writ, directive, treaty, guidance, code of practice or other
requirement or rule of law or legal process (including common law), or any other
order of, or agreement issued, promulgated or entered into by, any Governmental
Entity.
“Baldwin” is defined in the first paragraph of this Agreement.
“Baldwin Indemnified Parties” is defined in Section 11(a).
“Closing” is defined in Section 3.
“Closing Date” is defined in Section 3.
“Closing Date Balance Sheet” is defined in Section 4(a).
“Code” means the Internal Revenue Code of 1986, as amended.
“Colordry” is defined in the recitals to this Agreement.
“Confidentiality Agreement” means the confidentiality agreement, dated May 29,
2009, by and between Nordson and Baldwin.
“Deductible” is defined in Section 11(c).
“Dutch Acquisition Subsidiary” is defined in the first paragraph of this
Agreement.
“Employee Benefit Plan” means any (a) “employee benefit plan” as defined in
ERISA Section 3(3), including any (i) nonqualified deferred compensation or
retirement plan or pension plan or arrangement which is an “employee pension
benefit plan” (as defined in ERISA Section 3(2)), (ii) qualified defined
contribution retirement plan or arrangement which is an employee pension benefit
plan, (iii) qualified defined benefit retirement plan or arrangement that is an
employee pension benefit plan (including any “multiemployer plan” (as defined in
ERISA Section 3(37)), or (iv) “employee welfare benefit plan” (as defined in
ERISA Section 3(1)) or material fringe benefit plan or program, or (b) stock
purchase, stock option, severance pay, employment, change-in-control, vacation
pay, company awards, salary continuation, sick leave, excess benefit, bonus or
other incentive compensation, life insurance, or other employee benefit plan,
contract, program, policy or other arrangement, whether or not subject to ERISA,
sponsored, maintained

A-2



--------------------------------------------------------------------------------



 



or contributed to or required to be contributed to by Nordson or by any ERISA
Affiliate, or to which any of them are a party, for the benefit of any current
or former employee, leased employee, director, officer, shareholder, member or
independent contractor of Nordson or any of its ERISA Affiliates. In the case of
an employee benefit pension plan funded through a trust described in Code
Section 401(a) or an organization described in Code Section 501(c), or any other
funding vehicle, each reference to such employee benefit plan shall include a
reference to such trust, organization or vehicle.
“Encumbrances” is defined in Section 2(a).
“Environment” means all air, surface water, groundwater or land, including land
surface or subsurface.
“Environmental Claim” means any and all administrative or judicial actions,
suits, orders, claims, liens, notices of violations, investigations, complaints,
requests for information or proceedings, whether criminal or civil, pursuant to
or relating to any Environmental Law by any Person based upon, alleging,
asserting or claiming any (i) violation of or liability under any Environmental
Law or (ii) liability for investigatory costs, cleanup costs, removal costs,
remedial costs, response costs, natural resource damages, property damage,
personal injury, fines or penalties arising out of, based on, resulting from or
related to the presence or Release into the Environment, of any Hazardous
Substances.
“Environmental Indemnity” is defined in Section 11(c)(ii).
“Environmental Laws” means all Applicable Laws relating to: (i) pollution or
contamination; (ii) the exposure to, or the use, storage, recycling, treatment,
generation, transportation, processing, handling, labeling, protection, release,
discharge or disposal of, any Hazardous Substances; (iii) the protection of
health or the environment; (iv) the effect of the environment on human health or
safety or occupational health; or (v) the clean-up of contaminated sites.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder or with respect thereto.
“ERISA Affiliate” means any Person that, together with Nordson, is or was at any
time treated as a single employer under Section 414 of the Code or Section 4001
of ERISA and any general partnership of which Nordson is or has been a general
partner.
“Financial Statements” is defined in Section 5(d).
“First Period” is defined in Section 7(j)(iv).
“FCPA” is defined in Section 5(t).
“Governmental Entity” means any federal, state, local or foreign government or
any court of competent jurisdiction, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign.

A-3



--------------------------------------------------------------------------------



 



“GPP” means Nordson UK’s Group Personal Pension Plan with Scottish Widows under
scheme number P000059143.
“Hazardous Substances” means any waste, pollutants, contaminants, chemicals,
materials, compounds, constituents or substances that are regulated by any
Governmental Entity, could give rise to liability under applicable Environmental
Laws or that cause a danger to public health or safety, including any
polychlorinated biphenyls, asbestos or asbestos containing materials in any form
or condition, radioactive materials or waste, fungi (or other mold) or
petroleum, crude oil or any fraction thereof.
“Horizon Lamps” is defined in the recitals to this Agreement.
“Horizon Lamps Shares” is defined in the recitals to this Agreement.
“Illinois Lease” is defined in Section 8(d).
“Illinois Leased Premises” is defined in Section 8(d).
“Independent Accountants” is defined in Section 4(a).
“Indemnified Party” is defined in Section 11(d).
“Indemnified Persons” is defined in Section 7(f).
“Indemnifying Party” is defined in Section 11(d).
“Indemnity Cap” is defined in Section 11(c)(i).
“Intellectual Property Rights” means any and all intellectual property rights,
including without limitation patents, patent applications, patent rights, design
patents, design patent applications, utility models, provisional patent
applications, registered trademarks, trademark applications, trade names,
registered service marks, service mark applications, registered copyrights,
copyright applications, publication rights, computer programs and other computer
software (including source codes and object codes), inventions, know how, trade
secrets, technology, proprietary processes and formulae.
“Knowledge of Nordson” means the actual knowledge of the following individuals:
Doug Bloomfield; Jim Ainsworth; Christine Schwarzmann; and Srini Subramanian.
“Lease Deed of Substitution” is defined in Section 7(i).
“Leased Real Property” is defined in Section 5(i).
“Leases” is defined in Section 5(i).
“Losses” is defined in Section 11(a).

A-4



--------------------------------------------------------------------------------



 



“Microwave Bulb Business” means the microwave bulb manufacturing business of the
Transferred Entities.
“Microwave Business” means the microwave-powered ultraviolet curing systems
business of Nordson and the Transferred Entities, other than the Microwave Bulb
Business.
“Net Working Capital” means the net working capital of the Transferred Entities
calculated in accordance with the Sample Closing Date Balance Sheet.
“Nordson” is defined in the first paragraph of this Agreement.
“Nordson Indemnified Parties” is defined in Section 11(b).
“Nordson Retained Subsidiaries” means all of the direct and indirect
subsidiaries of Nordson other than the Transferred Entities.
“Nordson Transferred Employees” is defined in Section 7(e).
“Nordson UK Schemes” means the Nordson UV RBS and GPP.
“Nordson UV Limited” is defined in the recitals to this Agreement.
“Nordson UV Limited Pension Subsidiaries” means STL, Primarc and ACT.
“Nordson UV Limited Shares” is defined in the recitals to this Agreement.
“Nordson UV Limited Subsidiaries” means STL, Primarc, Colordry, WKL and ACT.
“Nordson UV RBS” is the Nordson UV Limited Retirement Benefit Scheme,
established by a deed dated 16 January 1995 and made between STL, Primarc and
the then trustees of that scheme.
“Objection” is defined in Section 4(a).
“October 31, 2009 Balance Sheet” is defined in Section 5(d).
“Pennsylvania Lease” is defined in Section 8(d).
“Permitted Encumbrances” is defined in Section 5(h).
“Person” means an individual, partnership, limited liability company, limited
liability partnership, corporation, association, joint stock company, trust,
joint venture, unincorporated organization or any other entity or organization,
domestic or foreign, including a Governmental Entity.
“Policies” is defined in Section 5(v).
“Primarc” is defined in the recitals to this Agreement.

A-5



--------------------------------------------------------------------------------



 



“Principal Amount” is defined in Section 2(b).
“Prohibited Names” is defined in Section 7(h)(i).
“Promissory Note” is defined in Section 2(b).
“Purchase Price” is defined in Section 2(b).
“Reference Date Balance Sheet” is defined in Section 5(d).
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration into the Environment.
“Restricted Business” is defined in Section 13(a)(i).
“Returns” is defined in Section 5(r).
“Sample Closing Date Balance Sheet” is defined in Section 4(a).
“Scheme Apportionment Arrangements” is defined in Section 8(j)(i).
“Second Period” is defined in Section 7(j)(iv).
“Section 338(h)(10) Elections” is defined in Section 7(j)(i).
“STL” is defined in the recitals to this Agreement.
“Supply Agreement” is defined in Section 9(f).
“Target Net Working Capital” means £1,429,589 (with respect to Nordson UV) plus
$349,517 (with respect to Horizon Lamps), as shown on the Sample Closing Date
Balance Sheet.
“Tax” means any federal, state, county or local net income, profits, alternative
or add-on minimum, gross receipts, capital, estate, excise, property, sales,
use, import, ad valorem, transfer, franchise, license, social security,
unemployment insurance, workers’ compensation, withholding, payroll and
employment tax, premium or other amounts payable to a Governmental Entity,
including without limitation costs, charges, interest, fines, penalties and
expenses incidental or relating to any such tax.
“Tax Return” means any return, report or form required to be filed with any
Taxing Authority.
“Taxing Authority” shall mean a Governmental Entity having jurisdiction over the
assessments, determination, collection or imposition of any Tax.
“Transaction Documents” is defined in Section 5(b).

A-6



--------------------------------------------------------------------------------



 



“Transferred Business” means (i) the ultraviolet curing system business of the
Transferred Entities, (ii) the curing lamp business of Primarc and Horizon
Lamps, and (iii) the Microwave Bulb Business of the Transferred Entities.
“Transferred Entities” means Nordson UV Limited, the Nordson UV Limited
Subsidiaries and Horizon Lamps.
“Transferred Intellectual Property” is defined in Section 2(d).
“Transferred Shares” means the Nordson UV Limited Shares and the Horizon Lamps
Shares.
“Transition Services Agreement” is defined in Section 8(g).
“U.K. Lease” is defined in Section 7(i).
“U.S. Acquisition Subsidiary” is defined in the first paragraph of this
Agreement.
“WARN Act” means the Worker Adjustment and Retraining Notification Act, 29
U.S.C. § 2101.
“WKL” is defined in the recitals to this Agreement.

A-7